 WOOD PARTS, INC.445since1950, following the present Intervenor's defeat of the Petitionerin a Board election in the industrial unit,"' has the Petitioner seen fitto question its appropriateness.I do not believe that the Governmentof the United States should lend a helping hand whenso drastic achange of position is for the evident purpose of recoupinglosses onthe installment plan.11Westinghouse Electric Corporation,89 NLRB 8.WOOD PARTS, INC.and L.D. VINCENTandLOCAL 894, UNITEDBROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA, A. F. L.WOOD PARTS, INC.andHARRY L. CURTISLOCAL 894, UNITED BROTHERHOODOF CARPENTERS AND JOINERS OFAMERICA, A. F. L.and L.D. VINCENTWooD PARTS, INC.andMILFORD FREY.Cases Nos. 7-CA-390, 7-CA-440, 7-CB-76, and 7-CA-46f.November 01, 1952Decision and OrderOn December 7,1951, Trial Examiner Isadore Greenberg issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the RespondentCompany, Respondent Union, and the General Counsel filed excep-tions to the Intermediate Report'The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations. of theTrialExaminer, with the following exceptions, additions, andmodifications :1.The charges in this case were filed by L. D. Vincent, Harry L.Curtis, and Milford Frey.The Respondents contend that Vincentwas an agent of or a "front" for the United Mine Workers of America,an organization which is not in compliance with Section 9 (f), (g),and (h) of the Act, and that therefore a complaint should not have'The Respondents'request for oral argument is hereby denied because the record andthe exceptions,In ouropinion, adequatelypresent the issues and positions of the parties.101 NLRB No. 93. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDissued on his Section 8 (a) (1) and (3) charges against the Respond-ent Company and his Section 8 (b) (1) (A) and (2) charges againstthe Respondent Union.The Trial Examiner found no merit to thiscontention, because in his view the noncomplying status of the UnitedMine Workers resulted only in depriving that organization of theprivilege of availing itself of the Board's processes, but individualemployees were not precluded from the benefits of the Board's reme-dial powers because they preferred the Mine Workers over theRespondent Carpenters Union.We agree with the Trial Examiner that individual employees are notto be deprived of the benefits of the Act merely because they happento prefer a noncomplying labor organization over a complying one.However, in our opinion the controlling question here is whetherVincent, in filing the charges on behalf of himself and others, wasacting as an individual seeking redress for violations of the Act by theRespondents directed against him and other employees, or was actingas a representative of the noncomplying union so that his charges weremerely a device whereby the union could avoid complying and yetseek by subterfuge to reap the benefits of the Act.This presents aquestion of fact which must be determined by an appraisal of all theevidence in light of the circumstances then existing.L. D. Vincent was on the payroll of the noncomplying United MineWorkers as a field representative from February 1943 to April 1947,immediately preceding his employment by the Respondent Company.In 1948 he became president of the Respondent Carpenters LocalUnion at the Respondent Company's plant.At some time beforeor during January 1950, Vincent while still president became theleader of a group of employee members of the Respondent LocalUnion who were dissatisfied with its international body.He ad-vocated that the Local disaffiliate from the Carpenters and becomeaffiliated with District 50 of the United Mine Workers.At a meeting of the officers and stewards of the Respondent LocalUnion on January 23, 1950, a motion was passed to recommend tothe membership that the Local disaffiliate from the Carpenters andbecome a local of the United Mine Workers. On January 26, 1950,a general membership meeting of the Respondent Local Union washeld with Vincent presiding, at which the recommendation to severthe connection of the Local with the Carpenters was adopted.OnJanuary 31, 1950, the Respondent Carpenters Local, on instructionsfrom its international office, held a special meeting and suspendedits local officers.After receiving a letter from the Respondent Carpenters notifyingit of the suspension of the Local officers, the Company laid off some WOOD PARTS, INC.447of them.2Vincent was laid off on January 31, 1950.After beinglaid off by the Company, Vincent was put back on the United MineWorkers' payroll during periods between March and August 1950.Meanwhile, on or about February 6, 1950, Vincent filed a decertifi-cation petition in Case No. 7-RD-68, alleging that the RespondentUnion was no longer the bargaining representative of the employeesof the Respondent Company. On February 13, 1950, Vincent fileda charge on behalf of himself and others and on April 3, 1950, anamended charge in the instant case.In our opinion, it stretches credulity to the breaking point to be-lieve that Vincent did not file the charges on behalf of the UnitedMine Workers, when before, after, and even on the day he filed hisamended charge, he was not only its chief active protagonist, butalso apaid field representative of that organization 3Even thoughVincent coincidentally could have had a personal interest in filingthe charges, to seek redress for alleged discrimination against him-self and others by the Respondents, it would be naive to presume thatthis was the only purpose of his action or even that it was his princi-pal one where, as here, the facts point irresistibly to an entirely dif-ferent reason.The circumstances in this case call for the conclusionthat when Vincent filed the charges he was acting as an agent or"front" for the United Mine Workers, which was the real party ininterest.'As the noncomplying Mine Workers wasin factthe charg-ing party, we shall dismiss the complaint to the extent that it is basedupon Vincent's Section 8 (a) (1) and (3), and 8 (b) (1) (A) and(2) charges.52.Pursuant to Vincent's decertification petition in Case No. 7-RD-68, the Board on May 8, 1950, held a hearing and on June 26, 1950,issued a Decision and Direction of Election.An election was heldon July 18, 1950, which was won by the Respondent Union. On orabout July 20, 1950, Vincent filed objections to the election, copiesof which were not served upon the Respondent Company and Re-spondent Union as required by Section 102.61 of the Board'sRulesand Regulations.On October 19, 1950, the Regional Director issueda report on objections, finding merit in Vincent's objections and rec-ommending that the election of July 18 be set aside.On November6, 1950, the Board issued its Supplemental Decision and Order inCase No. 7-RD-68, adopting the findings and recommendations inthe Regional Director's report, and noting that no exceptions had2 The GeneralCounsel made no contention that these layoffs constituted discriminationby the Company6N L. R.B. v. Alssde,Inc.,192 F. 2d 678(C. A. 6).4N. L. B B v. Happ Bros.Co ,192 F.2d 678 (C. A. 5) ; see also footnote 3,supra.6 Thisaction has no effect on the charges of Curtis and Frey, as the Respondents do notspecifically claim,and the record would not support a contention,that they were also"fronts" for the Mine Workers. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen filed thereto.We therefore ordered the election of July 18, 1950,set aside.6Meanwhile, the Respondent Company and RespondentUnion had entered into contracts-on June 15, 1950, before theBoard's Decision, and on July 28, 1950, after the election, but beforeit was set aside.The Trial Examiner, citingMidwest Piping 7as his authority,found that the Company, by entering into or renewing an agreementwith the Respondent Union on June 15, 1950, especially a contractwhich required membership in that union as a condition of employ-ment with the Company, "elected to disregard the orderly representa-tion procedure set up by the Board under the Act" and "to arrogateto itself the resolution of the representation dispute" in favor of theRespondent Union, and thereby violated Section 8 (a) (2) of theAct.He further found that the Company violated Section 8 (a) (2)by the execution of the July 28, 1950, agreement.We find it unnecessary to pass upon the merits of the Trial Exam-iner's findings because we hold that the entire decertification proceed-ing arose out of and was part of Vincent's activities on behalf of theUnited Mine Workers, and was initiated for the sole purpose of bene-fiting the Mine Workers by attempting to unseat the incumbent Re-spondentUnion.Considering the question in this posture, weconclude that, as the proceeding was instituted by a "front" for anoncomplying union, it was void abinitio iiTherefore, no real ques-tion concerning representation existed at the times the Respondentsentered into their contracts so that their conduct was not violative ofthe Act.3.The Trial Examiner held violative of Section 8 (a) (2) theconduct of the Respondent Company in cosponsoring, with the Re-spondent Union, a meeting the day before the decertification electioninCase No. 7-RD-68.While under ordinary circumstances wewould be disposed to agree with the Trial Examiner's finding, webelieve that it would be inequitable to find a violation here, where it isso clear that, but for the institution of the void decertification pro-ceeding by Vincent, the situation never would have arisen.Accord-ingly, we shall reverse this finding of the Trial Examiner.The Trial Examiner found that statements made by the Respond-ent Union's representatives at this meeting constituted violations ofA The Board was not aware that copies of the objections had not been served upon theRespondents.Had it been, the Board would presumably not have set the election aside.SeeNational Carbon Company,Division of Union Carbide and Carbon Corporation,99NLRB 774.7Midwest Piping and Supply Co., Inc.,63 NLRB 1060.! This "fronting"issue was originally raised in the decertification proceeding,but theBoard law atthattime precluded litigation of the issue in such a proceeding.However.since then the Board has pursued a contrary policy and now passes upon such an issuewhen raised in a decertification proceeding.Knife River Coal Mining Company,91 NLRB176; see also,Hammond Bag & Paper Company,94NLRB 905. WOOD PARTS, INC.44Section 8(b) (1) (A) by that Union.Because we are dismissingthe complaint insofar as it is based upon Vincent's charges,and hischarges alone allege violations of Section8 (b) (1) (A),we shall notpass upon whether the conduct was violative of this section.The Trial Examiner found that Superintendent Sweet engaged insurveillance of a meeting held by the proponents of the decertifica-tion petition in Case No. 7-RD-68. It appears that Sweet's car wasparked about 200 or 300 feet from the hall at the time the meeting wasbeing held.While Sweet's presence at this particular time and placeis open to suspicion, we do not believe that the evidence is sufficientto establish that Sweet engaged in surveillance.Accordingly, wedisagree with the Trial Examiner and find that the Respondent Com-pany did not violate Section 8 (a) (1) and (2) of the Act by Sweet'sconduct.4.The General Counsel contends that the contracts between theRespondents contain an illegal union-security clause and that the par-ties, by enforcing such provision,violated Section 8(a) (3) andSection 8(b) (2), respectively.The union-security clause in forcebetween the Respondents at all times material herein was as follows :The party of the first part agrees to recognize the Union asthe sole and exclusive bargaining agency for all employees eli-gible to membership in the Union and further agrees to employonly such members of the Union who are in good standing withthe Union or those who signify their intention to become mem-bers by signing application for membership immediately uponbeing employed. It is understood, however, that new employeesmay be considered on probation for a period of thirty days andupon completion of the thirty day probationary (sic) they shallpay the required fee and be initiated as members of Local Union#894 at the next regular meeting of the Local Union.Employ-ees failing to comply with this ruling shall be subject to dismissal.The Trial Examiner found that the union-security clause was validunder the Act.We agree with the Trial Examiner's reasoning re-garding the effect of this clause upon new employees.As pointedout by him, the clause is ambiguous and requires an examination ofthe practice of the parties in order to ascertain how it was construedand applied by them.The undisputed evidence in the record revealsthat the parties interpreted the clause as providing that membershipin the Respondent Union was a condition of continued employmentby the Company,aftera new employee completed a probationaryperiod of 30 days in the Company's employ.Therefore, we find, asdid the Trial Examiner, that in this respect the clause was not invalid.However, the question remains as to the effect, if any, of the clauseupon old employees who were notmembersof the union on the effec- 450DEC.lIONS OFNATIONAL LABOR RELATIONS BOARDtive date of the contract.We have held that a clause which does notaccord a 30-day grace period from the effective date of the contract tothose employees who were not already members of the Union on thatdate provides for a form of union security in excess of that permittedby Section 8 (a) (3).aWe believe that the intent of the parties as manifested in the lan-guage of the clause was to cover only new employees.Thus, nowherein it is reference made to old employees.The clause speaks in termsof the Company "agrees to employ" and "new employees may be con-sidered on probation."We interpret the clause as referring only tonew employees, and accordingly we find that it is not invalid underSection 8 (a) (3) of the Act.As there is no clause in the contractapplicable to old nonmembers of the Union, they could not be dis-charged for failing to join the Union without the parties to the con-tract violating the Act.5.The Trial Examiner found that the Respondent Company, by itsfailure to put Vincent and Welsh back to work and by its failure atall times thereafter to reinstate them to its employ, violated Section8 (a) (1), (2), and (3) of the Act.He also found that the Respond-ent Union, by demanding that the Company refuse to reinstate Vin-cent, Teets,"O andWelsh and by bringing economic pressure to bearon the Company and the employees in support of these demands, vio-lated Section 8 (b) (1) (A) and (2) of the Act. Because we aredismissing the complaint to the extent that it is based upon Vincent'scharges and because his charges, which were filed on his own behalfand that of employees Welsh and Teets, alone allege violations ofSection 8 (a) (1) and (3) by the Respondent Company against thesethree employees and violations of Section 8 (b) (1) (A) and (2) bythe Respondent Union, we shall not pass upon the question of whetherthis conduct of the Respondents was violative of the Act.We find, as did the Trial Examiner, that the discharges of employ-ees Knapp, Valley, and Curtis on May 19, 1950, constituted discrimi-nation against them by the Company, in regard to their hire andtenure of employment, to encourage membership in the RespondentUnion; that this discrimination interfered with, restrained, andcoerced the employees of the Company in the exercise of their rightsunder the Act; that the Company by such conduct assisted, encour-aged, and supported the Respondent Union; and that by the afore-said conduct, the Respondent Company engaged in unfair labor prac-tices within the meaning of Section 8 (a) (3), (1), and (2) of theAct.Our concurrence in the Trial Examiner's findings is based uponthose allegations in the complaint which are premised upon the valid0Heekin Can Company, 97NLRB 783;Charles A. Krause MillingCo., 97 NLRB 536.11 In view of Teet's failure to report on two occasions to the plant ready to work whenrecalled, the Trial Examiner did not find that the Company refused to reinstate him. WOOD PARTS, INC.451charges of Curtis, and which were made on his behalf and that of Val-ley and Knapp "The Trial Examiner further found that the Respondent Union,by demanding that the Respondent Company discharge Knapp, Val-ley, and Curtis because they were no longer members in good standingof the Respondent Union as a result of their failure to pay the finesassessed upon them by the Union, violated Section 8 (b) (1) (A) and(2) of the Act.However, as the allegations in the complaint of vio-lations by the Respondent Union of Section 8 (b) (1) (A) and (2)are based only upon Vincent's charges and we are dismissing thoseportions of the complaint, we are unable to find any such violationsby the Respondent Union.6.The Trial Examiner found, and we agree, that the RespondentCompany violated Section 8 (a) (1) and (3) of the Act by discharg-ing Milford William Frey because he participated in the originationand circulation of a petition requesting that crew leader Trowbridgebe transferred to another shift, and that the crew leader of the latterbe brought in to replace Trowbridge. It is clear, as found by theTrial Examiner, that Frey's discharge was occasioned solely by hisactivity in connection with the petition and not by any of the allegeddeficiencies in his work. It is likewise clear from the record thatFrey's conduct constituted action which was initiated and carried outin concert with other employees, and was prompted by the fact thatFrey, like other employees in the crew, considered Trowbridge to bean objectionable crew leader; that this was not a case of an individualemployee venting some personal spleen against a superior by persuad-ing other employees to join with him in seeking the superior's re-moval ; 12 that it was rather an instance of a group of employees, allhaving common grievances against their superior, seeking to have himtransferred; and that this was reasonable and temperate conduct byemployees who had a real cause for concern, and was within the scopeof the kind of concerted activity protected by the Act.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Wood Parts, Inc.,Cadillac,Michigan, its officers, agents, successors, and assigns, shall :11Although Curtis filed charges alleging violations of Section 8 (a) (1) and(3)i of theAct only, the General Counsel properly enlarged upon Curtis' charges in the complaint byincluding an 8 (a)(2) allegation.Our finding that the Respondent violated Section8 (a) (2) is based upon the well-established rule that the Board may premise an unfairlabor practice finding upon any conduct occurring within the 6-month period prior to thefiling of a charge,even though the charge itself does not specify such conduct as a viola-tion of the Act.Set en Up Bottling Co of Miami.Inc,92 NLRB 1622;Cathey LumberCompany,86 NLRB 15712CfJoanna. Cotton Mills Co v N. L. R. B,176 F 2d 749 (C. A. 4).242305--53--30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Encouraging or discouraging membership in Local 894, UnitedBrotherhood of Carpenters and Joiners of America, A. F. L., or inany other labor organization of its employees, by discriminatorilydischarging or refusing to reinstate its employees, or by discriminat-ing in any other manner in regard to their hire or tenure of employ-ment or any term or condition of employment.(b)Encouraging, assisting, and supporting Local 894, UnitedBrotherhood of Carpenters and Joiners of America, A. F. L., or anyother labor organization.(c)Recognizing or in any other manner dealing with Local 894,United Brotherhood of Carpenters and Joiners of America, A. F. L.,or any successor thereto, as the collective bargaining representativeof its employees unless and until such organization has been certifiedas such representative by the Board.(d)Giving effect to any contract between itself and Local 894,United Brotherhood of Carpenters and Joiners of America, A. F. L.,or any successor thereto, unless and until such labor organization hasbeen certified by the Board as the collective bargaining representativeof the employees involved.13(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist Local 894, United Brother-hood of Carpenters and Joiners of America, A. F. L., or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment as author-ized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willized in Section 8 (a) (3) of the Act.(a)Offer to Harry L. Curtis, Edwin Knapp, Kenneth Valley, andMilford Frey, immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to their seniorityand other rights and privileges as provided in the section of theIntermediate Report entitled "The Remedy," and make whole thesaid employees for any loss of pay they may have suffered by reasonof the Respondent's discrimination against them in the manner pro-13However,nothing herein shall be construed as requiring the Respondent Company tovary any wage,hour, seniority,or other substantive features of its relations with theCadillac employees themselves,which theCompany has established in the performance ofcontracts,or to prejudice the assertion by the employees of any rights they have undersuch agreement.It WOOD PARTS, INC.453vided in said section,except that such responsibility shall be singleand individual rather than joint and several.(b)Withdraw and withhold recognition from Local 894, UnitedBrotherhood of Carpenters and Joiners of America,A. F. L., as thecollective bargaining representative of its Cadillac employees,unlessand until such organization shall have been certified as such repre-sentative by the Board.(c)Post at its plant at Cadillac,Michigan,copies of the noticeattached hereto and marked"Appendix A." 14Copies of said notice,to be furnished by the Regional Director for the Seventh Region,shall,after being duly signed by the Respondent's representative,be posted by the Respondent immediately upon receipt thereof andmaintained by it for sixty(60) consecutive days thereafter in con-spicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Respondentto insure that said notices are not altered,defaced, or covered by anyother material.(d)Upon request,make availableto theNational Labor RelationsBoard,or its agents,for examination and copying,all payroll records,social security payment records,time cards, personnel records, andall other records necessary to analyze the amounts of back pay dueunder the terms of this Order.(e)Notify the RegionalDirector for the Seventh Region,in writ-ing, withinten (10)days from the date of thisOrder,what steps theRespondent has taken to complytherewith.IT IS FURTHER ORDERED that the complaint,insofar as it allegesthat theRespondent Company violated Section 8 (a) (1) and (3) byrefusing to reinstate L. D. Vincent,James M. Welsh, and ClarenceTeets andthat theRespondentUnionviolated Section 8(b) (1) (A)and (2)of theAct, be, and it herebyis, dismissed.Appendix ANOTICE To ALLEMPLoni sPursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelationsAct, wehereby notify our employees that :WE WILL NOTencourage or discourage membership in LOCAL894,UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERI-CA, A. F.L., or in anyother labororganization of our employees,by dischargingany of our employees or in any other manner dis-34 In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDcriminating against them in regard to their hire or tenure of em-ployment or any term or condition of employment.WE WILL NOT enter into any contract with LOCAL 894, UNITEDBROTHERHOODOF CARPENTERS AND JOINERS OF AMERICA, A. F. L.,nor recognize it as the collective bargaining representative ofour employees, until and unless that labor organization has beencertified as such representative by the National Labor RelationsBoard.WEWILL NOT giveeffectto any contract now in existence be-tweenourselves and LOCAL894,UNITED BROTHERHOOD OF CAR-PENTERS ANDJOINERS OF AMERICA,A. F. L.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist LOCAL 894,UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,A. F. L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain fromany or all such activities except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Sec-tion 8 (a) (3) of the Act.WE WILL OFFER to the employees listed below immediate andfull reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rightsand privileges, and make them whole for any loss of pay they mayhave suffered by reason of the discrimination against them :Harry L. CurtisEdwin KnappKenneth ValleyMilford FreyAll our employees are free to become or remain members of anylabor organization.We will not discriminate in regard to hire ortenure of employment or any term or condition of employmentagainst any employee because of membership in or activity on be-half of any such labor organization.Wool) PARTS, INC.Employer.Dated --------------------By ------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. WOOD PARTS, INC.Intermediate Report and Recommended OrderSTATEMENT OF THE CASE455Upon charges and an amended charge filed by L. D. Vincent, Harry L. Curtis,and Milford Frey, herein called the charging parties, the General Counsel of theNational Labor Relations Board,' on behalf of the Board, by the Acting RegionalDirector of the Board for its Seventh Region (Detroit, Michigan), issued consoli-dated complaints on April 23, 1951, against Wood Parts, Inc., herein called theRespondent Company or the Company, and Local 894, United Brotherhood ofCarpenters and Joiners of America, A. F. L., herein called the Respondent Unionor the Carpenters, alleging that the Company had engaged in and was engagingin unfair labor practices affecting commerce within the meaning of Section 8(a) (1), (2), and (3) and Section 2 (6) and (7) of the Labor ManagementRelations Act, 1947 (Public Law 101, 80th Congress, 61 Stat. 136), herein calledthe Act, and that the Respondent Union had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (b)(1) (A) and (2) and Section 2 (6) and (7) of the Act. Copies of the charges,the complaints, the order consolidating the cases, and notice of a consolidatedhearing were duly served upon the Respondents= and the charging parties.With respect to unfair labor practices the complaints as amended at the hear-ing allege in substance that the Respondent Company interfered with, restrained,and coerced its employees in the exercise of their rights under the Act by:Executing and thereafter enforcing collective bargaining contracts with theRespondent Union on June 15 and July 28, 1950, despite the fact that, as theCompany knew, there was then pending with the Board a petition for decerti-fication of the Respondent Union, said petition having raised a question con-cerning representation, as found by the Board in a Decision and Direction ofElection dated June 26, 1950; incorporating an illegal union-security provisionin the said agreements, and in prior contracts with the Respondent Union, andthereafter enforcing them ; threatening its employees with economic reprisalsif the Respondent Union were decertified ; engaging in surveillance of the meet-ings of those employees who supported the decertification petition, and of theactivities of individual employees who supported said petition ; permitting activ-ities during working hours, by its employees, on behalf of the Respondent Unionwhile prohibiting activities in support of the decertification petition ; discharg-ing employee Albertus Hendricks because the latter had engaged in activity insupport of the decertification petition; encouraging its employees to refuse towork with certain other employees who had been active in support of the decer-tification petition ; and informing some of its employees that they would besubject to dismissal because of their participation in the presentation to theCompany of a petition requesting the Company to make a change in the workingconditions of the said employees.The complaints further allege that: TheRespondent Company, by certain enumerated acts, encouraged, assisted, inter-fered with the administration of, and contributed financial support to, the Re-spondent Union ; discharged certain named employees, and has since refused toreinstate them, because they had engaged in legally protected concerted activities,and had had their membership in the Respondent Union terminated for reasons'The General Counsel and his representative at the hearing are herein called the Gen-eral Counsel; the National Labor Relations Board is referred to as the Board.'The Respondent Company and the Respondent Union are herein referred to collectivelyas the Respondents. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDother than their failure to tender to said Union the periodic dues and the initia-tion fees uniformly required as a condition of acquiring or retaining membershiptherein; and that the Respondent Company discharged one other employee, andhas since refused to reinstate him, because he had engaged in legally protectedconcerted activities together with other employees.The complaints also allege that the Respondent Union has, by enforcingthe illegal collective bargaining contracts above referredto, caused and at-tempted to cause the Respondent Company to discriminate against its employeesIn regard to their hire and tenure of employment, thereby encouraging member-ship in the Respondent Union ; has, by certain enumerated acts, restrained andcoerced the employees of the Respondent Company in the exercise of their rightsunder the Act; and has caused the Respondent Company to discharge certainnamed employees,and to refuse to reinstate them, for the reason that theseemployees had exercised their rights under Section 7 of the Act.In their answers, duly filed, the Respondents and each of them deny, in sub-stance, that they have engaged in any of the unfair labor practices alleged inthe complaints.The Respondent Union alleges further in its answer that theBoard lacks jurisdiction over the Respondent Union and the subject matter ofthe complaint against it because "the sole allegations relating to said juris-diction set forth in said complaint invokes the purported authority of Section8 (b) (1) and (2) of the [Act), which portions of said enactment are unconsti-tutional and void in that they contravene the Constitution of the UnitedStates,Amendments I and V."Pursuant to notice, a hearing was held at Cadillac, Michigan, on certain daysbetween and including May 15 and 24, 1951, before the undersigned Trial Exam-iner, duly designated by the Chief Trial Examiner of the Board.The GeneralCounsel,the Respondent Company,and the Respondent Union were representedby counsel.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on theissueswas afforded all parties.Before the hearing was closed, counsel for the Respondent Company called theattention of the Trial Examiner to the fact that he had had served upon theUnited Mine Workers of America a subpenaducea tecum,calling upon thatlabor organization to produce at the hearing all of its records relating to the datesand duration of employment by said labor organization of L. D. Vincent, oneof the charging parties herein, the nature and duties of such employment, andthe wages and other compensation paid to him. Counsel for the RespondentCompany pointed out that the United Mine Workers had failed to produce theaforesaid records at the hearing, as was required by the subpena, and movedthe Trial Examiner for a continuance, before the hearing should be closed, fora period of 15 to 20 days, for the purpose of permitting counsel to secure enforce-ment of the subpena and production of the said records.This motion was joinedin by counsel for the Respondent Union.From discussions on the record betweencounsel and the Trial Examiner, it appeared that counsel for the Respondentsproposed to prove by such records that the complainant, L. D. Vincent, was atall times material herein a paid employee of the UnitedMineWorkers ofAmerica, and, in effect,a "front" for the said labor organization,which is notin compliance with Section 9 (f), (g), and (h) of the Act. Another purposestated by counsel for requesting the continuance was to afford them opportunityto obtain the records of the United Mine Workers in order to attack the credi-bility of Vincent as a witness.For reasons fully stated on the record by theTrial Examiner, the latter denied the motion for a continuance, and the hearingwas subsequently closed over the objections of counsel for the Respondents. WOOD PARTS, INC.457Following the close of the hearing, counsel for the Respondent Companyfiled with the Trial Examiner a motion,dated June 11, 1951, to reopen thehearing for the purpose of receiving additional evidence,namely,the aforesaidrecords of the United Mine Workers of America relating to its employment ofL. D. Vincent.In his said motion,counsel for the Respondent Company allegedthat he had filed with the General Counsel of the Board a request to instituteproceedings in the appropriate district court of the United States for enforce-ment of the above-mentioned subpena which had been served upon the UnitedMine Workers. In an order dated June 15, 1951,the Trial Examiner deniedthe motion of the Respondent Company to reopen the hearing,"without prejudiceto the right of the Respondents to renew said motion if a court of competentjurisdiction should issue an order requiring compliance with the above-mentionedsubpenaduces tecumby the United Mine Workers of America."On June 27,1951,counsel for the Respondent Company filed with the Board adocument excepting and objecting to the Trial Examiner's denial of the motionto reopen the hearing.On July 25, 1951,the Board informed the parties thatitwas construing the aforesaid document as a request for special permission toappeal to the Board as provided in Section 102.26 of the Board's Rules andRegulations,and that the Board was denying the request"without prejudiceto the Respondent's right to except to the Trial Examiner's ruling in the mannerprescribed by Section 102.46 of the Rules and Regulations."On August 16, 1951, the representative of the General Counsel filed a motionwith the Trial Examiner to "incorporate and make part of the record in thisproceeding this Motion with attached affidavits...and attached correspond-ence ...so that the Trial Examiner and any subsequent reviewing authoritywill have available all the facts which transpired subsequent to the close of thehearing in this matter and which pertain to the subpenaduce8 tecumaddressedto the United Mine Workers of America and issued at the request of respondent,Wood Parts,Inc." 8The foregoing motion of the General Counsel was opposed bycounsel for the Respondent Company in written objections dated August 28,1951,which were filed with the Trial Examiner.In an order dated September 10,1951,the Trial Examiner denied the motion of the General Counsel to incorporatethe proffered documents in the record of this proceeding,and directed that thesaid motion and attached documents be marked as General Counsel's Exhibit 43and filed in the rejected-exhibits file of this proceeding.At the close of the hearing,a motion by the General Counsel to conform thepleadings to the proof with respect to such formal matters as spelling of names,dates, and the like,was granted without objection.When the General Counselrested his case, counsel for the Respondents moved to dismiss the complaints onthe ground of failure of proof.These motions were denied with leave to re-new them at the close of the entire case.When they were then renewed theTrial Examiner reserved rulings thereon.These motions are disposed of bythe findings,conclusions,and recommendations hereinafter made.Before the3The documents attached to the aforesaid motion set forth,in sum,that representativesof the General Counsel had been in contact with the United Mine Workers of America andhad been told that the latter organization would,if the hearing in this matter were to bereopened in Washington,D. C., voluntarily produce the records covered by the subpenawhich had been served upon it; that the General Counsel thereupon offered to join withthe Respondents herein in a motion to reopen the hearing in Washington,D. C., and thatthe Respondents refused to do so; that thereafter the General Counsel obtained a promisefrom the United Mine Workers to produce the said records at a hearing in Cadillac, Michi-gan, if the hearing should there be reopened;that the General Counsel thereupon com-municated that information to counsel for the Respondent Company, and offered to joinwith him in a motion to the Trial Examiner to reopen the hearing at Cadillac,Michigan,and that counsel for the Respondent Company declined to do so. 458DECISIONSOF NATIONALLABOR RELATIONS BOARD)close of the hearing an opportunity was afforded to all parties to be heard inoral argument before the Trial Examiner.The General Counsel availed him-self of this opportunity.Announcement was also made before the closing ofthe hearing that all parties would be permitted, within a specified period afterthe end of the hearing, to file with the Trial Examiner briefs and/or proposedfindings of fact and conclusions of law.None of the parties has filed suchdocuments.Upon the entire record in the case, and from my observation of the witnesses,Imake the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCOMPANYThe Respondent Company, Wood Parts, Inc, is a Michigan corporation havingits principal office and certain of its manufacturing plants at Cadillac, Michigan,and other such plants at Terrel, Texas, and Williamsport, Pennsylvania. Itis engaged, in its plants, in the manufacture and assembly of overhead doorsand other products.During the year 1950, the Respondent Company, in thecourse and conduct of its afore-mentioned business in Cadillac, Michigan, pur-chased wood, glass, plywood, and other materials valued in excess of one milliondollars, of which more than 90 percent was purchased by and shipped to theRespondent Company from points outside the State of Michigan, to its afore-mentioned plants at Cadillac, Michigan.During the same calendar year, theRespondent Company produced at its Cadillac plants and sold therefrom, finishedproducts valued iii excess of two million dollars, of which more than 90 percentwas shipped to customers outside the State of Michigan.The Respondent Company concedes, the Respondent Union does not dispute,and I find, that the Respondent Company is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.H. THE LABORORGANIZATION INVOLVEDLocal 894, United Brotherhood of Carpenters and Joiners of America, A. F. L.,is a labor organization admitting employees of the Respondent Company tomembership.III.THE UNFAIR LABOR PRACTICESA. Background facts and sequence of events 4The alleged unfair labor practices involved in this proceeding occurred withrespect to the employees of the Respondent Company's two plants located atCadillac,Michigan.These two plants are called, respectively, Plant Number1 and Plant Number 2.During the period of time herein material, the top supervisory hierarchy atthese two plants was as follows : Vice-President William V. Barrowcloughacted as general manager of all of the Company's plants, including those atCadillac.Under Barrowclough's general supervision, Manager Henry Brink-man was in direct charge of the two Cadillac plants until around September1950, when Brinkman was transferred to a company operation in another lo-cation, and was succeeded as manager of the Cadillac plants by Frank Smith.Under the supervision of Brinkman, and later Smith, Superintendent Leo W.Sweet was in charge of all the factory operations in Plants Numbers 1 and 2at Cadillac.Sweet had three supervisory assistants, Foreman Glenn Lucky*Unless otherwise indicated, all findings of fact made herein are based upon undisputedevidence. WOOD PARTS, INC.459in Plant Number 1, Foreman Leigh McInnis in Plant Number 2, and ForemanL. D. Niles Chesebro, who was in charge of the operations of the "rough mill,"which was attached to Plant Number 2. At times when more than one shift wasbeing operated, Night Foreman Cliff Lyons would act as the supervisor incharge of the second shift in Plant Number 1.In 1941 or 1942, the Respondent Union or the international body with whichit is affiliated requested that the Respondent Company recognize it as collectivebargaining representative of the employees in the Cadillac plants.Accordingto the testimony of General Manager Barrowclough, which I credit, the Com-pany "needed the AFL Label in certain spots," and therefore "encouraged" theRespondent Union to come into the plants, this encouragement taking the formof telling employees that the Company would not be against the CarpentersUnion, and in fact recommended and welcomed it in its Cadillac plants. Such"encouragement," according to Barrowclough, took place even before the Com-pany signed a contract with the Respondent Union.In either 1941 or 1942, the Respondent Company entered into a collectivebargaining agreement with the Respondent Nnion, recognizing the latter as bar-gaining representative of the Cadillac employees, and containing a closed-shopprovision.This contract remained in force from year to year by virtue of anautomatic renewal clause contained therein.On May 1, 1946, the Company and the Respondent Union entered into a newwritten agreement containing a closed-shop clause, an automatic renewal pro-vision, and provisions permitting the Company to stamp the union label upon itsproducts.So far as the record shows the aforesaid contract remained in effectuntil 1948 when another contract was entered into by the parties.The 1948 agreement became effective by its terms on May 1, 1948, and was tocontinue in full force and effect until May 1, 1949, and thereafter from yearto year, subject to modification upon 60 days' notice prior to its expiration, byeither party.This agreement contained a union-security clause reading asfollows :The party of the first part agrees to recognize the Union as the sole andexclusive bargaining agency for all employees eligible to membership in theUnion and further agrees to employ only such members of the Union whoare in good standing with the Union or those who signify their intentionto become members by signing application for membership immediatelyupon being employed. It is understood, however, that new employees maybe considered on probation for a period of thirty days and upon completionof the thirty day probationery [sic] they shall pay the required fee and beinitiated as members of Local Union #894 at the next regular meeting ofthe Local Union.Employees failing to comply with this ruling shall besubject to dismissal.On May 1, 1949, the Respondents entered into a written agreement readingas follows : "The agreement between Wood Parts, Inc., and The United Broth-erhood of Carpenters and Joiners of America, Local 894, which expires May 1,1949, shall remain in effect for one year, with the exceptions of the followingamendments :"The amendments referred to in the foregoing are not materialto the issues herein.'' It is undisputed that pursuantto Case No. 7-UA-1041,the Board conducted an elec-tion on or about September 23, 1948, among the employees of the Company'sCadillacplants,on the question of whether or not the Respondent Union should be authorized toenter into an agreement containing a union-shop clause, and that on October 1, 1948, itwas certified by the Board that the Respondent Union was authorized to enter into such anagreement with the Company. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe president of the Respondent Union during the period when the aforesaid1948 and 1949 contracts were negotiated and signed was employee L. D. Vin-cent.At some time during or prior to January 1950, Vincent became the leaderof a group of employees, members of the Respondent Union, who were dis-satisfied with the international body with which the said Union was affiliated.He advocated that the local disaffiliate from the Carpenters and become affiliatedwith District 50 of the United Mine Workers of America.At a meeting of the officers and stewards of the Respondent Union on January23, 1950, a motion was passed to recommend to the membership that the localdisaffiliate from the Carpenters and become a local of the United Mine Workers.It was also decided at this meeting to recommend to the membership to authorizea division of the funds in the treasury of the local among its 11 officers andstewards, ostensibly as payment for past services rendered the Union.Asa mat-ter of fact, before any membership meeting was held to authorize such a dis-bursement of the Union's funds, the money then in the treasury was actuallydivided among the officers and stewards, each receiving about $61. It is reason-able to infer from the record that the purpose of this action was to deplete thefunds of the Respondent Union so that none of the local's money should remainwith the Carpenters in the event the disaffiliation movement should prove suc-cessful.At least some of the officers who received a share of the money appearto have been parties to an oral understanding that they should hold such moneyin trust, to be returned to the local Union after it had become affiliated with theUnited Mine Workers. In any event, the precise motivation for the action takenby the officers with regard to the funds of the local is not material to the issuesin this case, and the facts are set forth only for the purpose of furnishing anunderstandable background for subsequent treatment of the issues.On January 26, 1950, a general membership meeting of the Respondent Unionwas held, at which a motion was passed to sever the connection of the local withthe Carpenters, and to divide the local's funds equally among the 11 officersand stewards in payment to them for past services rendered the local.On January 31, 1950, the Respondent Union, on instruction from its inter-national office, held a special meeting and suspended its local officers.'A slateof temporary officers was elected to succeed them. On the date the above-described special meeting was held, a general representative of the Carpenterssent a letter to the Respondent Company, informing it of the action taken, tellingit the names of the new officers of the Union, and asking the Company thenceforthto recognize and deal with the new officials of the Respondent Union, and paychecked-off union dues to the new treasurer.After receiving the letter from the Respondent Union notifying it of the sus-pension of the local officers, the Company laid off some of these suspended officerson the dates shown oppposite their names as follows : Vincent (January 31, 1950)Teets (February 6, 1950) ; Welsh (February 2, 1950) ; Knapp (February 2,1950) ;Curtis (February 2, 1950) ; and Valley (February 2, 1950). These layoffs wereeffectuated because at the times shown there was a shortage of work for the6 The officers thus suspended were : President L D. Vincent ; Vice-President EdwinKnapp ; Recording Secretary Kenneth Valley; Financial Secretaryand TreasurerClarenceTeets ; Conductor James Welsh, Warden George Rose ; Trustees Don Trowbridge, HarryCurtis, and Harry Hines ; Chief Steward Richard Eash ; and StewardHans Sorensen.Statements of charges placed against these officers, and letters from the RespondentUnion to the Company Indicate, and I find, that they were suspendedfrom office, andlater disciplinary action was taken against them by the Respondent Union because theyhad "advocated and encouraged" the division of funds of the Union among theofficers,and the disaffiliation of the local from the Carpentersand its affiliationwith District 50of the United Mine Workers of America. WOOD PARTS, INC.461Company's employees ; because, pursuantto an agreementbetween the Companyand the RespondentUnion, officers of the RespondentUnionwere granted apreference in employment, referredto as "super-seniority"; the employees inquestion lost thatsuper-seniorityupon being suspendedfrom office by the Union;and, as a result, they then lacked sufficient seniority to hold their jobs.TheGeneral Counsel makes no contention that these layoffs constituted discrimina-tion by the Company.On or about February 6, 1950, Vincent, on behalf of those of the RespondentCompany's employees who sought to repudiate the Carpenters as their collectivebargaining representative, filed a "decertification petition" with the RegionalOffice of the Board, alleging that asubstantial number ofthe employeesno longerwished to be represented by the Respondent Union, and in effect requesting thatan investigation be conducted by the Board with respect to the desires of theemployees as to their bargaining agent (Case No. 7-RC-68). Pursuant to thatpetition, the Board, on May 8, 1950, held a hearing thereon at which the Com-pany, the Petitioner, and the Respondent Union were represented, and on June26, 1950, issued its Decision and Direction of Election in which it held that aquestion of representation existed in relation to the Respondent Company'sCadillac employees,and inwhich it directed that an election be conducted amongthose employees within 30 days, in order to determine whether or not the em-ployees desired to be represented by the Respondent Union forpurposesof collec-tive bargaining.?As will be recalled, the agreement entered into by the Respondents on May 1,1949, provided that the prior contract between them (withsome minormodifica-tions) should "remain in effect for one year," i. e., until May 1, 1950. After thelatter date, according to the undenied testimony of General Manager Barrow-clough, which I credit, the Respondent Union "kept after the Company to sign anew contract." It further appears from Barrowclough's undenied testimony, andI find, that even after the Company knew that an electionwas goingto be heldto determine the collective bargaining representative of the Company's employees,the Respondent Union continued its demands for a new contract, to include,amongother things, provisions for a wageincrease.The Respondent Companyrefused to discuss any new or changed terms with the Respondent Union because,as Barrowclough testified, it felt that it "would have to wait until [it] had theresults of the election.. . . "The Respondent Union explained that it wantedto obtain a new contract "to show [that] they were still thebargaining agent inthe plant," and the Company finally agreed that it "wouldsign acontract underpressure . . . but that isas far as[it]would go. [It] would not discuss any newterms in regard to a raise."On June 15, 1950, the Company entered into a written agreement with theRespondent Union containing language extending recognition to the latter organ-ization as collective bargaining representative of the employees of the Company'sCadillac plants, and a union-security clause, identical in terms with that con-tained in the contract dated May 1, 1948, which had been extended for anotheryear on May 1, 1949. Although the instrument was signed on June 15, 1950, itcontains provisions for it to be "effective as of May 1, 1950, and continue in fullforce and effect until May 1, 1951," and from year to year thereafter. In the lastpage of the instrument, after the foregoing, it is provided that the "agreement'The Board's said Decision and Direction of Election sets forth that after the close ofthe hearing, the Respondent Company filed a motion with the Board to reopen the hearingfor the purpose of permitting it to introduce newly discovered evidence tending to showthat Vincent, who had filed the petition, was "fronting"for anoncomplying labor organ,ization.The Board denied the said motion to reopen. 462DECISIONSOF NATIONALLABOR RELATIONS BOARDbetween [the parties] which expires May 1, 1950, shall remain in effect for oneyear. . .." It is thus somewhat unclear, to say the least, whether the aforesaidagreement signed on June 15, 1950, is to be construed as a renewal or extensionof the last contract, or a new contract with identical terms. But that ambiguityhas no bearing on the issues here. The material fact, in my view, is that onJune 15, 1950, the Respondent Company entered into an agreement with theRespondent Union whereby it extended recognition to the latter as collectivebargaining representative of the Company's Cadillac employees for a furtherperiod until May 1, 1951.Pursuant to the Board's Decision and Direction of Election, it conducted anelection among the employees of the Company's Cadillac plants on July 18, 1950.That election resulted in 121 ballots being cast in favor of the Respondent Unionand 39 against it. On or about July 20, 1950, Vincent, the petitioner in the de-certification proceeding, filed objections to the election, alleging that the Com-pany had illegally influenced the outcome thereof by improperly extending as-sistance to the Carpenters in various ways.On October 19, 1950, the RegionalDirector of the Board issued a report on objections to election, in which he foundmerit in Vincent's objections and recommended that the election of July 18be set aside.On November 6, 1950, the Board issued its Supplemental Decisionand Order in Case No. 7-RD-68, by which it ordered the election set aside.After the election, the Respondent Union again requested that the Companynegotiate with it concerning the terms of employment of the Cadillac employees,and on July 28, 1950, the Respondents entered into a written agreement entitled"Amendments To Contract," in which provision was made for a general wageincrease, among other things.At this point it would be helpful to our understanding of the issues to recountsome of the other events which intervened between the beginning of the move-ment to repudiate the Carpenters and the holding of the election on July 18, 1950.It has been noted above that Vincent, Teets, Welsh, Knapp, Curtis, and Valley,who were officers of the Respondent Union when motions were passed to dividethe funds of the Respondent Union among its officers, and to disaffiliate fromthe Carpenters, were laid off by the Company following their suspension fromoffice in the Respondent Union. On March 13, 1950, the Respondent Union helda meeting at which a motion was passed that its members would refuse to workwith Vincent, Teets, and Welsh, in the event that these employees were recalledto work by the Company. 8 Under date of March 14, 1950, the Respondent Unioninformed the Company of the aforesaid action in a letter which added the fol-lowing explanation : "The reason is because of the charges Local No. 894 hasagainst them.They did advocate and encourage dissolution of [the RespondentUnion] to District No. 50 of the United Mine Workers of America."On March 13, 1950, the Respondent Company recalled Valley and Knapp towork, and on March 14 sent a similar notice to Curtis. All three of these em-ployees accordingly reported back to work (Curtis and Knapp on March 15 andValley on March 16), and continued in the employ of the Company until May 19,1950,when their employment was terminated under circumstances to be de-scribed hereinafter.The Company similarly recalled Vincent, Teets, and Welsh to work (Vincentand Teets on March 13, Welsh on March 9).eWhen these employees, in response8 The record affords no explanation as to why the Respondent Union decided that itsmembers should refuse to work with Vincent, Welsh, and Teets, but did not take similaraction with respect to Knapp, Curtis, and Valley.9 Vincent,Welsh, Teets, Valley, Curtis, and Knapp were recalled to workin accordancewith their seniority standings, when more jobs became available in the Company'splants. WOOD PARTS, INC.463to the recall notices sent to them, reported back to the Company for work, thefollowing took place :Vincent, pursuant to the instructions in his recall notice, returned to work onMarch 16, at Plant Number 2.He reported to Foreman McInnis, who assignedhim to a job. A few minutes after Vincent had started his work, one of theoperators of the machine to which Vincent was assigned turned off the power andannounced that he refused to work with Vincent. About this time other machinesstopped, and other employees ceased working. Foreman McInnis then turned toVincent and said, "I guess there's nothing much I can do," whereupon Vincentanswered that he might as well go home. McInnis replied, "That's right, I can'tuse you here." It is undisputed that neither McInnis nor anyone else on behalfof the Company took any action at this point to instruct the other employees toreturn to work and to permit Vincent to continue to work. Vincent then leftthe plant.Teets also reported back to work on March 16, in response to his recall notice.He returned to Plant Number 1, reported to Foreman Glenn Lucky, and was toldby the latter to punch in his time card, which Teets did. According to Teets'testimony, he then saw Superintendent Sweet and handed to the latter the tele-gram recalling him to work.Teets testified that Sweet then said, "Well, asfar as I know, I don't know anything about you going to work. I guess that is it,"whereupon Teets left the plant. Sweet's testimony as to what occurred on thisoccasion is in conflict with that of Teets.According to Sweet, when Teetshanded him the recall telegram, he also asked Sweet whether Sweet had a jobfor him and Sweet answered in the affirmative. Teets then asked Sweet whetherhe could return to the same job he had held before his layoff, and Sweet ex-plained that Teets would have to work on some other job, because Teets' formerjob was then held by an employee with greater seniority.At this point, ac-cording to Sweet, Teets said, "Well, we will skip it," and then left the plant.For reasons stated in the footnote below, I credit Sweet's version of whatoccurred 10Welsh reported back for work on March 13, in accordance with the recallnotice sent to him by the Company on March 9. He reported to SuperintendentSweet, who assigned him to a job on a machine operated by an employee namedJohnson.11Johnson stated that he would not work with Welsh, and shut down10 The record as a whole,particularly the evidence with respect to the recall of Vincentand Welsh on two occasions,makes it plain that the Company was anxious at least to gothrough the motions of offering Vincent, Welsh,and Teets reinstatement to its employ.It is consequently difficult to believe that Sweet, on the above-described occasion, would,as Teets testified,have told him in effect that there was no job available for him, in theface of the Company's telegram instructing Teets to return to work.Moreover, as isfound hereinafter,Teets failed to go through with an actual return to work on a lateroccasion when he was,for a second time,recalled by the Company.Ialso credit Sweet's testimony that Teets'original job with the Company was thenfilled by an employee with greater seniority than was possessed by Teets, and the undeniedtestimony of Manager Brinkman that when Vincent was first recalled to work,Vincent'soriginal job in Plant Number 1 was likewise occupied by an employee senior to Vincent.It is undisputed that the layoff of Vincent,Teets, and Welsh resulted from their lackof sufficient seniority to retain their jobs,and it would follow that upon their recallthey wouldbe nearor at the bottomof the seniority list.11At the time Welsh was laid off he was employed as a watchman.According to Mana-ger Brinkman,he could notbe recalled to his former job as a watchman because at thetime he lacked sufficient seniority to displace the employee who then held that job.Brinkman testifiedthat hehad so reportedto ChiefSteward Seelye of the Union, whenhe (Brinkman)informed Seelye that Welsh was being recalled to work.Brinkman alsodiscussedwith Seelye, on this occasion, the alleged fact that Welsh was given to drink-ing, but Brinkman denied that he had assigned that as a reason for not recalling Welshto his former job as a watchman Seelye testified that during the discussion with 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe machine.At that point, the rest of the employees ceased working and thepower was shut off from the other machines in the plant. Sweet then conductedWelsh to Donald Trowbridge,' crew leader of the repair crew in the plant, andasked Trowbridge whether he "could use" Welsh, to which Trowbridge repliedin the negative.Finally, Sweet took Welsh to Chief Steward Seelye of theRespondent Union, who said that he could not do anything for Welsh. Sweetthen left.Welsh then asked Seelye to take him around to other employees tosee whether they would not work with him. Seelye refused, saying that theemployees would not work with Welsh. Finally Welsh returned to Superintend-ent Sweet and asked the latter whether there was any work for him to do.Sweet answered in the negative, and suggested that Welsh leave the plant andreturn later to see Manager Brinkman. Later that morning, Welsh came backto the plant and asked Brinkman why he could not be reinstated to his formerjob as watchman. According to Welsh, Brinkman replied that that was impos-sible.Welsh then left the plant.General Manager Barrowclough testified that he had a conversation with anunspecified representative of the Respondent Union at some time before or afterWelsh had attempted to return to work as above described, during which hetold the union representative that the Company was attempting to put Welsh,Vincent, and Teets back to work "on advice of counsel."Barrowclough furthertestified that he told the representative of the Union during the same conversa-tion that he would discharge all the employees who refused to work with Welsh.Barrowclough admitted, however, that the Company never took any actionto discipline or even to reprimand any of the employees who refused to workwith Welsh, Vincent, and Teets, not even the employee who, it was reported toBarrowclough, shut the power off when Vincent attempted to return to work.Barrowclough also testified that the only action taken by the Company to insureVincent a job when he first returned to work was to "plead with" the unioncommittee to "take him back to work." It is clear from the record, and I find,that the Company never attempted, either by way of actual discipline, warnings,or even direct instructions to the employees involved, to induce the employeesto resume work, and permit Vincent and Welsh to return to work, on the above-described occasions.'By the time the above-described events took place, the charges setting thepresent proceeding in motion had been filed, and a field examiner of the Boardhad been in touch with the Company in regard thereto. According to GeneralBrinkman, the latter had stated that Welsh could not be given back a job as watchmanbecause of Welsh's drinking.Although, for reasons already stated, I am inclined tocredit Brinkman's testimony that Welsh lacked sufficient seniority to displace the watch-men already on the job, I find it unnecessary to resolve the conflict as to whether or notthat was the reasonassignedfor the Company's failure to recall Welsh to that job.The point at issue is whether or not the Company illegally failed to reinstate Welsh toits employ, not whether it discriminated against him with respect to the kind of job towhich he was recalled. In any event, whether the Company's reason for refusing torecall him to a job as watchmanwas his allegeddrinking, or his lack of seniority, eitherof these reasons would be a valid basis for such refusal.12Trowbridge was one of the officers of the Respondent Union who had received a shareof the money when the funds in the union treasury were divided on January 23, and he,along with the other officers, was suspended from office on January 31. Subsequently,Trowbridge returned his share of the funds to the Respondent Union.Apparently bythe time of the above-describedoccurrence,Trowbridge had made his peace with theCarpenters.13 Insofar as Teets is concerned,as I have alreadyfound,Teets failedactually to reportback to the job to which he was recalled on March 13, and so did not put the Companyto the test, as did Vincent and Welsh, as to whether he would be permittedto resumework. WOOD PARTS, INC.465Manager Barrowclough, he reported to the said fieldexaminerwhat hadresultedfrom the Company's recall of Vincent, Welsh,and Teets,and was advised bythe fieldexaminerto make another attempt to put these employees back to work.On March 24, 1950, the Company again sent telegrams to Vincent, Welsh, andTeets, instructing them to report back for work on March 27.Vincent reportedto Superintendent Sweet on March 27, and wasassignedto his former job asa stock-chaser.A few moments after Vincent went to his bench and was pre-paring to start work, the power was shut off from the machines in the plant,and the employees ceased work and started to gatherin groupsin the plant.At about this time, Henry Samenski, Vincent's crew leader, approached Super-intendent Sweet in the plant and asked him "what he [Samenski]was supposedto do."Sweet answered, "You know what the set-up is," so Samenski "justwent back and sat down with the rest of the men." " During this period, Sweetwas walking about the plant from machine to machine.He approached onemachine crew and asked employee Nickerson why his crew was not working.Nickerson answered, "give me power and we will go to work."Sweet merelythrew up his hands and walked away." Sweet then asked crew leader Trow-bridge why the latter's crew was not working, and Trowbridge said, "You getthe undesirable, Vincent, out of here and we will go to work." Sweet merelywalked on.At some point during this period, Chief Steward Seelye ofthe RespondentUnion accompanied Vincent to the rough mill in the Company's lumber shedwhere the employees were questioned as to whether or not they would be willingto work with Vincent. Several of them indicated that they would not. Finallysomeone asked employee Eash whether the latter would be willing to work withVincent.Eash answered, "You're darned right I will !" Foreman Chesebroof the lumber shed came in at about that time, and was informedof Eash'swillingness to work with Vincent.Chesebro then transferred Eash to someother job, out of the lumber shed.18After Sweet had observed the machines being shut down and the employeesstop work, he consulted Manager Brinkman, who instructed him to ask theemployees why they were not working ; after making such inquiries, accordingto Sweet, he reported to Brinkman that the employees had said that they wouldnot resume work unless Vincent left the plant. Brinkman then instructedSweet to tell Vincent "to go, because we couldn't lose production for the wholeplant for one man." Sweet then told Vincent "he would have to leave." Vincentthereupon left the plant.He has not since been recalledtowork by theRespondent Company.On March 27, also, Welsh and Teets, in response to the second recall telegram,reported back to the Company's plant.Welsh and Teets arrived together, some4 or 5 hours after Vincent had made his above-described unsuccessful effort toreturn to work.They reported to Foreman Glenn Lucky, who started to conductWelsh to a job.At this juncture, Teets spoke to Lucky and informed him thathe would have to go home to change into working clothes if be were to go towork.Lucky gavehim permissionto do so, but added, according to Teets andWelsh, "I don't believe it will do you any good." " Teets left the plant, andapparently waited for Welsh near the entrance.During this time, accordingto the undenied testimony of Superintendent Sweet, which I credit, Sweet sawTeets outside the plant entrance, and asked him where he (Teets) was going.14Based on the undenied testimony of Samenski,which I credit.1Based on the undenied,credited testimony of Curtis.36Based on the composite testimony of Vincent and Seelye."Lucky did not testify at the hearing. The record shows that at the time of thehearing he was employed at the Company's plant in Williamsport,Pennsylvania. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeets replied that he was going home to change his clothes, and asked Sweetwhether the latter had a job for him. Sweet answered in the affirmative. It isundisputed that Teets never did report back to the Company ready to go towork.I conclude and find that Teets never actually reported ready to go towork in response to the Company's recall notice sent him on March 24.After Teets left, ostensibly to go home to change into working clothes, ForemanLucky took Welsh to a machine being operated by employee Johnson's Johnsonleft the machine, saying he would not work with Welsh.Lucky then conductedWelsh, at the latter's request, to a place where employee Eash was working ona saw.Welsh asked Rash whether Eash would work with him.When Eashsaid that he would, Lucky remarked that that job was filled, and took Welshto employee Rose.Rose, being asked, indicated that he would not work withWelsh.As Welsh and Foreman Lucky were leaving the scene, Welsh askedLucky what he should do, and Lucky replied there was nothing for him to do butto go home.Welsh then met Teets at the plant entrance, and left. It is un-disputed that Welsh has not since been recalled to work by the RespondentCompany.It is undisputed that Vincent, Welsh Teets, Curtis, Valley, and Knapp, who hadbeen suspended from their former offices in the Respondent Union on January31, 1950, continued to be members in good standing of that organization until onor about May 3, 1950.19Sometime before May 3, 1950, the Respondent Union informed the RespondentCompany by letter that these employees had failed to pay the fines levied uponthem by the Union, and were therefore considered no longer members in goodstanding.The letter concluded with the request that they be discharged on May3, 1950.Itwill be remembered that by this time Vincent, Welsh, and Teetswere not actually in the Company's employ, having been laid off, and neverhaving been reinstated to the Company's employ.Curtis, Valley, and Knapp,having been reinstated, as herembefore described, were still working for theCompany on May 3.The Company did not immediately accede to the Respondent Union's request,and kept Curtis, Knapp, and Valley in its employ.Thereafter the Union maderepeated demands for the discharge of the said employees.Finally, on or about May 16, 1950, Chief Steward Seelye of the RespondentUnion took into his possession the rubber stamp used to stamp the unionlabel on the company products, and informed the Company that it would not bereturned for use by the Company until Curtis, Knapp, and Valley were dis-charged.At about the same time, locals of the Carpenters in Cleveland, Ohio,and St. Louis, Missouri, were informed by the Respondent Union that the Com-pany had been denied the use of the union label on its products. Customers ofthe Company in these cities were then informed that union carpenters wouldISApparently this was the same Johnson who had refused to work with Welsh on theoccasion of Welsh's first recall by the Company.19As has been set forth above, charges had been filed against them under the constitu-tion of the Union, based on their advocacy of disaffiliation from the Carpenters, andtheir participation in the division of the funds in the treasury of the local.They didnot appear for trial when a trial date was finally set, and on or about April 3, 1950, theRespondent Union levied fines of $300 against Vincent,Teets, and Welsh,and $250 againstValley, Curtis, and Knapp.(Trowbridge,Hines, Rose, and Sorenson,former officers whohad also received shares of the money when the funds in the treasury of the local weredivided, later returned their shares of the money to the Respondent Union, and they werenot fined.)These fines were to be paid within 30 days.Vincent,Teets,Welsh,Valley,Curtis, and Knapp failed to pay the fines,and on or about May 3, 1950, were consideredto be no longer members in good standing of the Respondent Union. WOOD PARTS, INC.467refuse to install doorsmadeby the Companyunless the union label were stampedthereon.On or aboutMay 19,1950,General Manager Barrowclough informed the Re-spondentUnionthat Curtis, Valley, andKnappwould be dischargedat the endof that day.The Carpenters returned the union label for use by the Company,and the said employeeswere dischargedthat day, as had been promised. It isundisputedthat these three employees were discharged on May 19, 1950, at thedemand ofthe RespondentUnion, on the ground that theyhad lost their mem-bership in good standingin that Unionas a resultof their failureto pay therespective fines levied on them.On July 17, 1950, a day before the "decertification election,"a meeting of theRespondent Company's Cadillac employees was held in the coffeeshop of theCompany's plants.The meeting took place during working hours ; the em-ployees were directed to attend the meeting by their supervisors ; and the em-ployees were paid theirregular wagesfor the time spent atthe said meeting.General Manager Barrowclough of the Company, and an international rep-resentative of the Respondent Union by the name of Locking, addressed the em-ployees at the above-mentioned meeting, which was presided over by ChiefSteward Seelye of the Respondent Union. Barrowclough devoted his speechto a refutation of what he alleged were misstatements of fact contained in aletter advocating the repudiation of the Carpenters, which had been circulatedamong the employees by Vincent.'0Locking told the employees that they wouldhave to vote for the Carpenters as their bargaining representative in order toretain their jobs.He pointed out that unless the Company had a contract withthe Carpenters, the Company would be prevented from affixing the union labelto its products,and unlessthe doors produced by the Company carried the unionlabel, they would not be hung by union carpenters ; as a result, the Companywould be unable to sell its doors.Locking also promised that if the employeesvoted the "right way," and the Carpenters was kept as their bargaining repre-sentative, he would demand and obtain a wage increase for the employees fromthe Company.About a month before the decertification election was held on July 18, 1950,those employees of the Company who supported the decertification movement helda meeting of their group at a meeting hall in Cadillac.Donald Trowbridge, acrew leader in the employ of the Respondent Company, who was alsoa memberof the Respondent Union, admittedly kept the aforesaid meeting undersurveil-lance for the purpose of ascertaining which employees were attendingthe meeting"and if possible to see what theywere doing."Trowbridge testified that he took it "upon himself" to engage in thesaid sur-veillance and that the Respondent Company had no knowledge of his aforesaidconduct.He further testified that he engaged in the surveillance in question as0"There is some testimony in the record(witnesses Grames and Heaton)to the effectthat Barrowclough warned the employees that if they voted to repudiate the Carpentersthey would lose their jobs and some of the advantages they then had. Barroweloughdenied making such statements,and testified that he merely refuted what he consideredto be untruths in the Vincent letter,told the employees he was not there to tell themhow to vote in the election,and then walked out. Other witnesses corroborated thistestimony by Barrowclough(Ashbay, Seelye, Hendrrcks).Hendricks,one of the wit-nesses for the General Counsel,who impressed me as being a very honest witness, testifiedthat he could not recall Barrowclough making any other statements at the meeting asidefrom his references to the Vincent letter. I credit Barrowclough's denials, and concludethat the statements attributed to Barrowclough by Grames and Heaton were actuallymade by Locking.242305-53-31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDa member of the Respondent Union and that he did not advise the RespondentCompany that he had done so."On the occasion when the above-described meeting was held by the proponentsof the decertification petition, Superintendent Sweet also is alleged to have en-gaged in surveillance thereof.Employee John Grames testified that when heapproached the meeting hall on his way to attend the said meeting, he saw anautomobile which he recognized as belonging to Superintendent Sweet drive intothe street on which the hall was located, and come to a stop about 200 or 300 feetfrom the hall.Grames testified further that he saw Sweet in the automobile, thathe waved at Sweet, and that Sweet waved back. According to Grames, Sweet'scar remained standing near the hall while Grames parked his own automobile,got out of it, and walked into the meeting place.Grames told some of the otheremployees at the meeting about Sweet's presence nearby.Employee Harry L.Curtis testified that when Grames came into the meeting, he told Curtis thatSweet was outside, near the building, watching who was coming in. Accord-ing to Curtis, he (Curtis) then went out of the hall and saw a green Packardautomobile similar or identical to the one owned by Sweet just beginning to pullaway from a spot near the meeting hall. Curtis admittedly was not able toidentify the man or men in the car. Employee Hendricks also testified that ashe approached the hall to attend the meeting, he saw an automobile which herecognized as belonging to Sweet parked nearby, with two men in it whom hewas unable to identify.Sweet testified that he did not recall being in his automobile, parked near themeeting hall, on the occasion in question ; that he did not know of a meetingbeing held there that day; and that he never engaged in surveillance of anymeetings of either union faction.He specifically denied Grames' testimony thatGrames and Sweet had exchanged waves of the hand near the meeting hall.I credit the undenied testimony of Grames, Curtis, and Hendricks that they sawan automobile of the same make and color as that owned by Sweet parked nearthe meeting hall on the occasion in question.The issue thus narrows itself downto one of credibility between the testimony of Grames that he recognized Sweetin the said automobile, and exchanged waves with him, and Sweet's denialthereof.It is true that Curtis and Hendricks testified that they could not recog-nize the occupants of the automobile which they took to be Sweet's.But Curtis,according to his testimony, was at a distance of 200 to 300 feet from the automo-bile when he looked at it; it is hardly surprising that at that distance he shouldnot be able to see the occupants of the automobile clearly enough to recognizethem.For all that appears in the record, Hendricks might also have been at sucha distance from the car that would not have enabled him to have seen the occu-pants clearly.I therefore do not consider the fact that these two witnessesadmitted that they could not identify Sweet as having been one of the occu-pants, as in any way detracting from the testimony of Grames that he could.From the testimony of Grames it is clear that he passed near the car onhis way into the hall. Grames impressed me as a more reliable witness thanSweet.From the demeanor of the witnesses and the circumstances surroundingthe incident, I credit Grames' testimony that he actually saw Sweet in his auto-mobile parked near the meeting hall, and I conclude and find that on the occasion"Counsel for the Respondent Companycontendsthat Trowbridge does not occupy asupervisorystatuswith the Company and that the Company is thereforenot answerablefor Trowbridge's conduct.Thisissuewill be disposed of in the concludingfindings madehereinafter.as As is found below, Sweet displayed his bias in favor of the Carpenters, and hishostility against the proponents of the decertification group, by attempting to dischargeemployee Hendricks for having engaged in discussionon behalf of the decertification peti-tiop during working hours,while he took no disciplinaryaction against the employee who WOOD PARTS, INC.469in question Sweet parked near the meeting hall for the purpose ofascertainingwho was attending the meeting, and that his presence at the scene necessarilyhad the effect of interfering with, restraining, and coercing the Company's em-ployees in theexerciseof their right to participate in the aforesaid meeting.There is testimony in the record indicating that circulars urging theemployeesto vote in favor of the Carpenters were posted in various places around theplants sometime shortly before the election, and were permitted by the Companyto remain posted until the day before the election, even being posted in the Com-pany's coffee shop during the meeting held there on the day before the election.-There is similar undenied testimony that employees wearing buttons of theUnited Mine Workers in the shop were not interfered with by the Company intheir display of such buttons.With respect to the Carpenters' circulars, employee Ted Leavell,a supporterof the Carpenters, testified credibly that the said circulars,bearing the admoni-tion to the employees to "Vote Yes" in the election, were distributed to the em-ployees, in front of the plants, on or about July 15 or 16. Some of the employeesbrought such circulars into the plants, and Leavell himself posted some of them invariousplacesaround the plants.General Manager Barrowcloughtestifiedthat on the day before the election, a field examiner of the Boardwas in theCompany's plants supervising preparations for the balloting.The Board repre-sentative, according to Barrowclough, noticed the "Vote Yes" circulars posted inthe plants, and suggested that they be removed. Barrowclough thencalled inChief Steward Seelye of the Respondent Union and instructed him to get theposters out of the plants. Seelye reported back to Barrowclough that the postershad been removed. Seelye corroborated the foregoing testimony of Barrow-clough, and testified that he had, in fact, removed the posters pursuant toBarrowelough's instructions.From the foregoing it is clear that for a period of 2 or 3 days before the elec-tion, the Company permitted circulars advocating that the employees vote for theCarpenters to be posted at various places in its plants.Those of the witnesseswho testified that they saw such posters in the coffee shop while the meetingof the employees was being held may well be telling the truth, since, as the recordshows, the posters were not removed until the day before the election, on whichday the said meeting was held.The General Counsel adduced testimony about the posting of the Carpenters'circulars in the plants, in support of his contention that the Company, by allow-ing them to be posted, thereby rendered illegal assistance to the Carpenters. Ido not deem that assistance, under all the circumstances of this case, to havebeen of such a nature as to warrant the basing of any unfair labor practicesthereon. In the first place, the posters remained posted only for a few days atmost, and were removed when called to the attention of General Manager Barrow-clough by the Board representative. In the second place, the evidence estab-lishes that adherents of the United Mine Workers, the rival union in the situ-ation,were permitted to wear buttons of that organization in the plants. Iconclude that the facts concerning the posting of the circulars add or detract littleor nothing from the far more serious issues, in this case, and I shall thereforebase no findings on those facts.had upheld the Carpenters' side of the question during the same discussion.Moreover,despite some instances in which the Company had exhibited attempts to maintain animpartial attitude as between the two groups, or at least the appearance of neutrality,the record as a whole establishes that the Company's economic interests allied it closelywith the Carpenters, and that the Company was interested in, and took active steps toaid the Carpenters in winning the election. I therefore consider it reasonableto creditthe testimony that Sweet engaged in surveillance of the meetingin question. 470DECISIONSOF NATIONALLABOR RELATIONS BOARDOn or about June 23, 1950, Verne F. Bates, a representative of the UnitedMine Workers of America,accompanied by employee Teets, was distributing cir-culars urging the employees of the Respondent Company to vote for decertifica-tion of the Carpenters,near the entrance to Plant Number 1. This was shortlybefore the time that the first shift of the Respondent Company's employeeswas due to leave the plant and the second shift to enter the plant to begin theirwork.Bates and Teets were standing on a public highway near the plant en-trance.While the first shift was still at work, Chief Steward Orval Seelye ofthe Respondent Union, an employee in Plant Number 1,gathered together a num-ber of other employees,including Ted Leavell and crew leader Donald Trow-bridge, and without punching out, left the plant and approached the place whereBates and Teets were standing.The group of employees who thus left the plantnumbered from 8 to 10.Seelye spoke to Bates and asked him what he was doingand was told that Bates was distributing circulars to the employees.Seelyethen accused Bates of having stationed himself on company property and orderedhim to leave and go across the railroad tracks. Bates replied that he was onpublic property and would leave only if he were ordered to do so by the properpublic officials.After some further exchange of words the group of employeesled by Seelye returned to the plant.It is undisputed that the above occurrencetook place before the end of the first shift and that the employees who leftthe plant in an attempt to chase Bates and Teets away from the plant entrance haddone so during working hours. The employees involved testified that they hadnot asked any representative of the Company for permission to leave the plantand Superintendent Sweet testified that he did not know at any time about theaforesaid occurrence.Albertus Hendricks,an employee of the Respondent Company during theperiod under consideration,and a supporter of the decertification movement, en-gaged in a discussion with employee Stone during working hours in April 1950with regard to the Union.Hendricks admittedly attempted to persuade Stoneto support the decertification movement,and considerable discussion ensued whenStone argued on the other side of the question.Shortly after this discussion,Superintendent Sweet called Hendricks to hisoffice.Sweet told Hendricks that he should have known better than to talk unionin the shop,and bother the other employees,and ended by telling Hendricksthat he was discharged.Finally Manager Brinkman came into the office and gota report from Superintendent Sweet as to what had happened.Brinkman thentold Sweet that the company policy was to permit the employees to discuss unionmatters so long as they did not interrupt their work. Brinkman also told Sweetthat he could not discharge Hendricks,who had talked on one side of the ques-tion, and not discharge the other employee who had argued the other side.Brink-man stated that it would be a violation of the Act to discharge only one of theparties to such a discussion.He thereupon rescinded Hendricks'discharge, andHendricks returned to work.Hendricks then expressed to Brinkman his fear that if Superintenden,'tSweet ever saw him standing idle around the plant at moments when there wasno work to do, he would again be disciplined,and asked Brinkman what he was todo to protect himself against such a possibility.Brinkman suggested that ifHendricks found himself without any work to do he might take a broom and cleanup the area around his machine.For 2 or 3 days thereafter, Hendricks engagedin the practice of sweeping whenever he was idle for a short period. Accord-ing to Hendricks,he was "kidded"by other employees for sweeping the floor, WOOD PARTS, INC.471and he discontinuedthe practiceas a resultof thisteasing.Nothing was doneby the Company to instructHendricks to resumethe practice.Hendrickstestified further thatduring theperiod immediatelyfollowing theabove-described incident, a supervisor of the Company named FrankSmith keptHendricks under special surveillance by coming frequently into the plant andstaring fixedly at him for lengthy periods of time.Smith testified credibly, and Ifind, that at the said time he was preparing to take over the positionof ManagerBrinkman, who was transferred to anotherpost,and that hemade it a prac-tice to come into the plant to observe its operations in order tofamiliarize him-self with them.He explained that he had no special interestin Hendricks anddid not stare at the latter to any greaterextent thanhe did at theoperationsin the plant generally.Paragraph 6 (1) of the complaint alleges that Hendricks was discharged onthe above occasion "for the reason that he engaged in concerted activity on be-half of the group fostering the decertification petition...." In view of theprompt action of Manager Brinkman in rescinding Hendricks' discharge imme-diately after it was called to his attention, and in categorically setting forth apolicy of neutrality on behalf of the Company with respect to permitting em-ployees to carry on union discussion in the Company's plants, I see no merit inthe contention of the General Counsel that the above occurrence constitutedan unfair labor practice. It is true that Hendricks was momentarily dischargedfor the brief period between the time that Sweet told him that he was dischargedand Brinkman rescinded those instructions.The prompt action of the highermanagement official in repudiating Sweet's conduct leaves no ground, in myview, for a finding of unfair labor practices based upon the Company's treatmentof Hendricks. I am also persuaded that Hendricks was not thereafterdiscrimi-natorily treated with respect to the amount of work he was required to do, andthat he was not kept under surveillance by the Company.B. The discharge of Milford William FreyThe discharge of Frey has no connection with the other issues involved in thisproceeding, which arise from the conduct of the Respondents in relation tothe efforts of some of the Company's employees to change their collective bargain-ing representative.Prey's discharge was admittedly precipitated by the factthat he initiated and had presented to the Respondent Company a certain peti-tion requesting the removal from his department of a crew leader whom he andsome other employees found objectionable.The simple issue, then, is whetherFrey's discharge was motivated by his participation in legally protected con-certed activities.The facts surrounding his discharge are as follows :Frey entered the employ of the Respondent Company in October 1947.At thebeginning of his employment, Frey's job was that of a maintenance man.Hewas subsequently transferred to a crew working under crew leader Donald Trow-bridge, which was engaged in making repairs to defects in the finished productsof the Company. In about August 1949, Frey was made a crew leader in chargeof the repair crew for the third shift which had then been initiated in the Re-spondent's plant. In about March of 1050, Frey returned to work in the repaircrew under Trowbridge, and remained on that job until his discharge on June 17,1950.Frey, who in addition to working for the Respondent Company is also thepastor of a church in Cadillac, testified that he found some of the language usedand stories told by Trowbridge to the employees objectionable on moral grounds. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDSome ofthe other employees in Trowbridge's crew, it is revealed by the record,had objections to Trowbridge on other grounds.He was, intheir estimation,rough in hislanguage to the employees when correcting them, inconsiderate,hard to please, and was generally looked upon as an unreasonably hardtaskmaster.After some discussion among the employees about their dissatisfaction withTrowbridge as a crew leader, Frey, on June 15, 1950, drafted a petition to theCompany requesting that Trowbridge be transferred to another shift, and thatthe crew leader of the latter be brought in to replace Trowbridge.About 7 or 8of the employees in the crew, which normally numbered from 5 to 10 membersat varioustimes, signed the petition, which was circulated among them by Frey.During the noon hour that clay, Frey presented the signed petition to ChiefSteward Orval Seelye of the Respondent Union and asked Seelye to submit it tothe Company.According to Seelye, he suggested that Frey drop the matter, butFrey replied that the employees who had signed the petition wished to have itpresented to the Company. Seelye then told Frey that if that is what themen wanted he, as chief steward, would do it for them.Seelye than gave thepetition to Superintendent Sweet.Sweet turned the petition over to ManagerBrinkman.Brinkman, who testified that he considered the presentation of such a petitionan infringement of management prerogatives, instructed Superintendent Sweetto discharge Frey.On June 17, 2 days after he had presented the petition toSeelye,Freywas summoned to anoffice where Trowbridgeand Sweet werepresent.Sweet notified Frey that he was discharged and presented him withhis final pay check.Frey then went to Chief Steward Seelye and told himwhat had happened. Seelye suggested that Frey come in on the followingMonday tosee ManagerBrinkman and said that he, Seelye, would see what couldbe done.Pursuant to that suggestion, Frey returned to the plant on the follow-ing Monday and he and Seelye went in to speak to Manager Brinkman. Freyprotested to Brinkman against being discharged and argued that he had beena good employee.Brinkman then took issue with Frey as to this, and recalledto him many criticisms of his past work for the Company, making clear, however,that these complaints had no bearing upon his discharge"It isundisputed that Brinkman made the final decision to discharge Frey.Brinkman testified at the hearing that he had discharged Frey because Freywas inclinedto be lazy, because he had wasted a good dealof time preaching re-ligion tothe employees during working hours,and because of other allegeddeficiencies in his work.Brinkmanfurther testified that the precipitating reason22For example,Archie Miles testified that he had some resentment against Trowbridgebecause the latter had ordered him to do heavy work,such as lifting,despite the fact thatMiles had heart trouble, and had been excused from performing heavy work of that sort byManager Brinkman.This witness also testified that other employees in the crew also hadsome feelings against Trowbridge.Frey testified that Trowbridge frequently criticizedthe employees for allegedly not doing enough work, and that Trowbridge found groundsfor such criticisms no matter how hard the employees worked, in short that Trowbridgewas too "tough"a crew leader.Frey also testified that Trowbridge indulged in thepractice of startling nervous employees by use of such trick devices as concealed buzzers,spiders, snakes,and similar"parlor tricks,"towhich the employees objected.EarlHeaton testified that he resented the way Trowbridge ridiculed Frey's religious beliefs, andthe fact that Trowbridge"at times" drove the employees too hard in the sense of demand-ing too much work from them. Stanley Miles, a witness for the Company,testified thatTrowbridge spoke in a "rough"manner to the employees,not in a "pleasant tone of voice."24 Seelye,a witness on behalf of the Company,testified that when Brinkman recalled toFrey some of his alleged shortcomings as an employee,he made it plain that these short-comings were not the reason for his discharge but that Brinkman was recalling them toFrey in answer to his assertion that he had been a good employee. WOOD PARTS, INC.473for Frey's dischargewas his participation in thq presentation of the petition tothe Company asking for the transfer of Trowbridge, and that Frey probably wouldhave beenkept in the employ of the Company,despite his shortcomings as an em-ployee, in the absence of the petition incident; in short, that Frey's circulationof the petition and his presentation of it to the Company through the unionsteward is the incident that brought about his discharge.It is clear from Brinkman's testimony alone that Frey would not have beendischarged but for his activity in connection with the petition asking for thetransferof Trowbridge.It is unnecessary,consequently,to pass here upon thevalidity of the additionalreasonsnow put forward by the Company in justifica-tionfor Frey's discharge.26Inany event, Brinkman's statement to Frey on theoccasion of their last conversation, to the effect that the criticisms of Frey's pastwork had no bearing on the decision to discharge him ; the reason given byBrinkman for his decision to fire Freyin a hearingon Frey's case conductedby the Michigan Unemployment CompensationCommission,and the reason statedby Brinkman in a letter to theRegionalOffice of the Board, during the investiga-tion of this ease by the Board, all make it plain that the real motivation for theCompany's discharge of Frey was itsfeelingthat Frey had presumed upon theprerogatives of managementin havingthe petition presented to the Company.It is clear from the recordas a whole,and I find,that the members of Trow-bridge's repair crew,at least mostof them, shared with Frey a resentment ofthe way they were treated by their crewleader.In signingthe petitionrequest-ing that Trowbridge be transferred, they were doing "what was closely relatedto their legitimate interests as employees . . ." and the presentation of a peti-tionto the Companyaskingthat the objectionable crew leader be transferred"was reasonable and temperate conduct byemployeeswho had a realcause forconcern, and was clearly within thescope ofthe kind of concerted activity pro-tected by" the Act 46I also conclude and find that Frey's conduct in circulating the petition andhanding it to the union steward for presentation to the Company constitutedaction whichwas initiatedand carried out in concert with otheremployees, andas a result of the fact that Frey, like other employees in the crew,consideredTrowbridge to be an objectionable crew leader.Thiswas not a case of an in-dividual employeeventing somepersonalspleenagainst a supervisor by per-suading other employees to join with him in seeking the supervisor's removal ;itwas rather an instance of a groupof employees,all having commongrievancesagainst their supervisor, seeking to have him transferred. In fact, as Frey testi-fied, andI find,itwas employee ArchieMileswho first suggested the draftingand signing of the petition. In view of all the circumstances, I conclude andfind that Frey was acting within the scope of those concerted activities for mutualaid and protection which are protected by the Act by circulating the petition andasking Chief Steward Seelye to submit it to the Company. It follows that theCompany, bydischargingFrey for that conduct, discriminated against him inregard to his hire and tenure of employment, to discourage membership in alabor organization," and interfered with, restrained, and coercedits employeesin the exercise of their rights under Section 7 of the Act, thereby engaging in25Kingston Cake Company,Inc ,91 NLRB 447, 450, remanded to Board for findings notmaterial on this point,by United States Court of Appeals,Third Circuit, Case No. 10427,September 5, 1951.26Phoenax Mutual Life Insurance Company,73 NLRB 1463,1464-1465, enforced, 167F. 2d 983(C. A. 7).n It is to be remembered that Frey had the petition submitted to the Company throughhis union steward. 474DECISIONSOF NATIONALLABOR RELATIONS BOARDunfair labor practices within the meaning of Section 8 (a) (3) and(1) of theAct.C. Concluding findingswithrespect to the remaining issuesThe complaints herein allege, and the General Counsel apparently contends,that the Respondent Company since February 1, 1950, and the Respondent Unionsince January 1, 1950, have committed unfair labor practices by entering intoand enforcing contracts containing union-security provisions exceeding "thedegree and kind of union security permissible under theprovisoset out in Sec-tion 8 (a) (3) of the Act."The union-security clause in force between the Respondents at all times ma-terial herein is set forth in full hereinabove, in connection with my discussion ofthe execution of the contract dated May 1, 1948.The identical union-securityprovision was included in all subsequent contracts between the Company and theCarpenters.As can be seen by perusing its language, that clause is somewhat ambiguous,being susceptible to either of the following interpretations: (1) That the Com-pany wasrequired to hire only members in good standing of the RespondentUnion, or those who immediately upon being hired wouldsignan application formembership in the Union, or (2) that membership in the RespondentUnion wasa condition of continued employment by the Company after an employee com-pleted a probationary period of 30 days in the Company's employ. If the firstinterpretation be applied, then, of course, the union-security clause would con-stitute a, "closed shop" clause suchas isprohibited by the Act. If the secondconstruction be adopted, there is nothing illegalper seabout theagreement,since,as isundisputed, the Respondents have been authorized, at all times within theperiod covered by the complaint, to enter into a legal union-shop agreement, 1. e.,one permissible under all the provisions of Section 8 (a) (3) of the Act.The contract clause being ambiguous on its face, we must look to the con-struction placed thereon by the parties thereto, and their practice in enforcingthe provision, to determine its legality or illegality.Undisputed evidence in therecord reveals that during the time herein material it was the practice of theCompany to inform newly hired employees that there was a contract in effectbetween the Company and the Respondent Union requiring them to becomemembers of the Respondent Union after they had completed 30 days in the em-ploy of the Company, and to ask such newly hired employees whether they hadany objection to joining the Union after 30 days. The Company would furnishto the Respondent Union the names of newly hired employees, in order to enablethe Union to obtain applications for membership from them. As soon as possiblethereafter, usually within 2 or 3 days after the employee had been hired, asteward of the Respondent Union would approach him and obtain from him, ifpossible, a signed application card for membership in the Union. After the com-pletion of the new employee's 30-day probationary period, he would be inductedinto the Union and at that point the Respondent Union would submit to theCompany a request that the new member's dues and initiation fees be thereafterdeducted from his pay and turned over to the Respondent Union.Theprovisoto Section 8 (a) (3) of the Act permits employersand unions,when, as here, they are authorized by the employees in a UA election to do so,to enter into contracts requiring membership in the union on or after thethirtieth day following the beginning of employment.The only departurefrom the strict language of that provision engaged in by the Respondentsherein, is that they apparently participated in the practice of asking newly-hired employees to sign an application for membership in the Respondent Union WOOD PARTS, INC.475within a few days after such employees were hired. I can perceive no violationof the Act in that conduct.It might be argued technically that the Act makesno provision for permitting the parties to a union-shop contract to ask newemployeesimmediatelyafter their hire to sign application for membership in thecontracting union.Here, although the Respondent Company did not itselfmake such a request of new employees, it apparently acquiesced in the practicewhereby the Respondent Union solicited such applications.Neither party tothe contract required new employees tobecome membersof the Union until after30 days had elapsed following the beginning of their employment.I am not persuaded that the Respondent Union's conductin securing anapplication card from new employees, so that they could be inducted intomembership with a minimum of delay after the probationary period, constitutesany infringement of the rights of employees, or a violation of the Act. Thepractice engaged in by the parties, demonstrating the interpretation they placedon their contract, amounted to nothing more than asking new employees toindicate whether they would be willing, after 30 days, promptlyto becomemembers of the Union, which in any event they were required to do by theunquestionably legal provisions of the contract.There is no evidence that anyapplicant was ever refused employment by the Company, or any newly hiredemployee discharged, because of his unwillingness to sign an application cardfor membership in the Union, or that the Riespondent Union ever asked theCompany to take such action. If, at the end of the 30 days,a new employeedecided not to become a union member, there was nothing to prevent him fromwithdrawing his application at the cost of losing his job.That situation isno different from the one prevailing under a conventional union-shop contractwhich is clearly legal under the Act.Presumably a new employee acceptingemployment in an establishment subject to a union-shop agreement does so withthe expectation of becoming a member of the Union, after 30 days, in orderto retain his job.At the end of that period if he decides not to join the Union,he is subject to discharge.What Congress legislated against by its enactment of a prohibition of closed-shop contracts was the arrangement, whereby an employer is restricted in hishiring of new employees to members of the contracting union or those who,in order to be hired, must first become members of that organization. Theunion-security clause in effect between the Respondents here, as it was inter-preted and enforced by the Respondents, is not tainted by that evil. I concludeand find that the union-security clause in question is legal under the Act, andthat the Respondents did not commit unfair labor practices by including it intheir contracts or by enforcing it.The complaint against the Company,as amended at the hearing,alleges thatthe Company violated the statutory rights of its employees by executing withthe Respondent Union, and thereafter enforcing, the collective bargaining agree-ments dated June 15, 1950, and July 28, 1950, knowing that therewas thenpending a question of representation which had been raised by the decertificationpetition filed by Vincent.In its amended answer the Company alleges that the contracts with theRespondent Union were not "renewed or extended until after the Regional Boardhad held its decertification election, in which election a majority of the em-ployees voted in favor of" the Respondent Union.The facts with respect to the execution of the agreementsin question areclear in the record.The decertification petition was filed on February6, 1950.That petition raised a genuine question of representation concerning the Com-pany's Cadillac employees, as the Board later held in its Decision and Direction 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Election dated June 26, 1950.On June 15, 1950, the Company entered intoan agreementwith the Respondent Union, despite its knowledge at the time,as expressed to the Respondent Union, that a question existedas to the dulydesignated collective bargaining representative of those employees.In the saidagreement, the Company extended for at least another year itsrecognition ofthe Respondent Union as the bargaining representative of the employees, togetherwith a union-shop agreement.On June 15, whenthe said agreement wasexecuted, the Board election to determine the bargaining representative of theemployees had not yet been held.There can be no doubt, in the light of the foregoing facts, that the Company,by entering into or renewing an agreement with the Respondent Union onJune 15, 1950, especially a contract which required membership in that Unionas a condition of employment by the Company, "elected to disregard the orderlyrepresentation procedure set up by the Board under the Act" and "to arrogateto itself the resolution of the representation dispute" in favor of the RespondentUnion"The offense against the Act thus committed by the Respondent Company isaggravated by the facts that, as General Manager Barrowcloughhimself testi-fied, he knew at the time the June 15 agreement was executed that the questionof representation was still pending, and the reason advanced to him by theRespondent Union for pressing for the execution of the agreement at that timewas "to show [that] they were still the bargaining agent in the plant."The fact that the Companyrecognizedthe Respondent Union as collectivebargaining representative of the employees in derogation of the Board's orderlyprocesses, only in response to economic pressure from that Union, is, ofcourse,no defense to the charge that it thereby violated the Act.It is true that by July 28, 1950, when the Companyagain entered into anagreement with the Respondent Union, the election had been held (on July 18),and a majority of the employees had voted in favor of retaining the RespondentUnion as their bargaining representative.But the Company, by illegally enter-ing into the contract of June 15, had before the election rendered potentassistance to the Respondent Union, thus, improperly influencing the outcomeof the election.Moreover, as is found below, the Company had, after the filingof the decertification petition, and before the holding of the election, interferedwith its employees' free choice as' to whether or not to reject theRespondentUnion, by the commission of still other unfair labor practices.The voting in the election, therefore, cannot be deemed to have constituted anexpressionof the employees' free choice as to theirbargainingrepresentative.The election results, consequently, did not resolve the pending question of rep-resentation, and the Company, whose illegal conduct contributed to the in-decisive results of the election, cannot avail itself of those resultsas a defenseto its execution of the July 28 agreement with the labor organization which ithad illegally assisted."On the basis of the foregoing and the entire record, I conclude and find that byentering into with the Respondent Union, and thereafter enforcing, the agree-ments dated June 15 and July 28, 1950, the Respondent Company indicated itsapproval of the Respondent Union, accorded it unwarranted prestige, encouraged28Midwest Piping and Supply Co.,Inc.,63 NLRB 1060,1070.See also,Crowley's MilkCo., Inc,88 NLRB 1049, 1050, 1058-1059.29The above-stated conclusion is in no way affected, in my judgment, by the fact, whichis undisputed by the General Counsel, that copies of the objections to the election were notserved upon the Respondents as is required by Section 102.61 of the Board's Rules andRegulations.We are not relitigating here the issues in the representation proceeding WOOD PARTS, INC.477membership therein,and thereby rendered unlawful assistance to it,all of whichinterfered with,restrained,and coerced the Company's employees in the exerciseof their rights under Section 7 of the Act.I further conclude and find thatby the foregoing conduct the Respondent Company has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (2) and (1)of the Act.I have hereinabove made findings of fact with regard to the meeting of em-ployees held in the coffee shop of the Company's plants on July 17, 1950, the daybefore the election.The meeting was held on company property during workinghours ; the employees were instructed to attend it by company supervisors, andthe employees were paid for the time spent there. In addition,General ManagerBarrowclough of the Company addressed the employees and denounced as untruea letter circulated among the employees on behalf of the group supporting thedecertification petition.At the same meeting,a representative of the Carpen-ters threatened that the employees would lose their jobs if they voted to repudiatethe Carpenters as their bargaining representative, and promised to obtain wageincreases for them if they voted to retain the Carpenters a0The Company's conduct as above described necessarily made it a cosponsor ofthe meeting with the Carpenters in the eyes of its employees,as it was in fact.By lending the Respondent Union the use of the meeting place, by paying theemployeesfor attending the meeting,by instructing them to attend it, and byhaving its highest managerial official speak there in refutation of propagandamaterial circulated by the decertification group, it allied itself effectively onthe side of the Carpenters in the preelection campaign.Moreover, as a co-sponsor of the meeting,the Company is answerable for the threats and promisesmade there by the representative of the Carpenters,which no representative ofthe Company ever repudiated.I conclude and find that by the Company's conduct in relation to the coffeeshop meeting it encouraged,assisted,and contributed financial and other supportto, the Respondent Union,and interfered with,restrained, and coerced its em-ployees in the exercise of rights guaranteed in Section 7 of the Act, therebyengaging in unfair labor practices within the meaning of Section 8 (a) (2) and(1) of the Act.It has been found above that Superintendent Sweet of the Company engaged insurveillance of a meeting of the employees who supported the decertificationpetition,held during the month before the election.It is well established thatsuch surveillance by an employer of the legally protected concerted activitiesof its employees constitutes an invasion of the rights of employees to carry onsuch activities free from employer interference,and that surveillance of thatcharacter necessarily has the effect of restraining and coercing the employees inthe exercise of their statutory rights.Moreover,contemporaneously with itssurveillance of a meeting of the employees who were seeking to repudiate theCarpenters,the Company was assisting the Carpenters in many ways,includingits participation in the coffee shop meeting described above, which was held tocampaign in favor of the Carpenters.In these circumstances, the Company'sconduct in interfering with the meeting held by the employees who supportedthe anti-Carpenters group was another act of assistance to the Carpenters in thepreelection campaign.I conclude and find that by the aforesaid surveillanceengaged in by Sweet, the Respondent Company interfered with,restrained, andcoerced its employees in the exercise of rights guaranteed by Section 7 of thes° The Carpenters' representative apparently spoke with prophetic vision.On July 28,1950, 10 days after the election, the Company entered into an agreement with the Car-pentersin which it granted wage increases to the employees. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, and encouraged,assisted,and supported the Carpenters,thereby committingunfair labor practices within the meaning of Section 8(a) (1) and(2) of theAct "There has been described above the occasion when a group of pro-Carpentersemployees left the plant during working hours and attempted to chase awayfrom the plant entrance two men who were distributing circulars advocatingrepudiation of the Carpenters.The complaint alleges that the Company "per-mitted and encouraged"the employees in question to engage in the said conduct.While the circumstances surrounding this incident raise a suspicion that thegroup of employees could not have been gathered together and have left theplant during working hours without attracting the attention of some super-visory official,there is no evidence that the Company knowingly permitted thesaid employees to leave their work for the purpose of interfering with thecircular distributors.In the absence of such evidence I shall not find that theCompany thereby engaged in unfair labor practices.The recall to work of Vincent,Welsh,and Teets on two occasions in March1950,and the results thereof,have been described hereinabove in some detail.The evidence clearly establishes that these three employees were entitled toreinstatement in the Company's employ after their layoffs,on the basis of theirrespective seniority standings and the Company's normal policy of recallingemployees to work subsequent to layoffs.It is also clear from the letter sentto the Company by the Respondent Union on March 14, 1950,that the RespondentUnion had decided that its members should refuse to work with Vincent, Welsh,and Teets because of the charges then pending against them in the RespondentUnion,based on their advocacy and encouragement of the movement amongthe members of that Union to disaffiliate from the Carpenters and affiliate withthe United Mine Workers. The conclusion is impelled,and I find, that theRespondent Union,by notifying the Company that its members would refusetowork with the three employees in question for the reasons given, and by311 have above held the Company answerable for the illegal conduct of SuperintendentSweet, whose supervisory status is not disputed.The General Counsel contends thatDonald Trowbridge,who also engaged in surveillance of the same meeting, occupies a super-visory position with the Company.The facts relating to Trowbridge'sduties are asfollows : He bears the title of crew leader and is in charge of a crew of from 5 to 10employees(the number varying from time to time)who perform the work of repairingdefects in the Company'smanufactured products.Trowbridge,according to his testimony,was in general charge of the work of the repair crew, assigning the men to their taskstherein, instructing them in the manner in which repairs were to be made, correctingerrors, seeing to it that the men worked diligently and maintained order,instructing newemployees in their duties,conferring with Superintendent Sweet as to the suitability ofemployees for work in the repair crew and the desirability of keeping them in the repaircrew or transferring them to other work, and on occasion doing some of the manual workin that department,such as mixing putty, sorting lumber,and the like.According toManager Brinkman,the Company's crew leaders,including Trowbridge,do not have theright to hire or fire, or effectively to recommend such action, but do have the right torecommend the transfer of employees out of their crews.His description of Trowbridge'sduties was in substantial accord with that of Trowbridge, and he explained that Trow-bridge was in charge of the repair crew to the extent of seeing to it that the instructionsof the foreman and superintendent were carried out.There is no evidence in the recordcontrary to the foregoing.I conclude and find that crew leader Trowbridge had none ofthe authority which would make him a supervisory employee within the definition of theAct ; that he did not have authority responsibly to direct the members of his crew, andthat his duties consisted primarily of being a "pusher," i. e., in a routine manner to over-see the work of the crew and to transmit to them the orders of higher authority.In thesecircumstances,and also because Trowbridge was an active union member,and involved inthe union factional dispute, I am not persuaded that his admitted surveillance of themeeting in question should be attributed to the Respondent Company. WOOD PARTS, INC.479actually refusing to do so on the two occasions when they were recalled to work,was causing or attempting to cause the Company to discriminate against themin violation of Section 8 (a) (3) of the Act.That section prohibits an employerfrom discriminating against'employees in regard to hire or tenure of employ-ment "to encourage or discourage membership in any labor organization...."Here the reason given by the Respondent Union for its demand, in effect, thatthe Company deny reinstatement to Vincent, Welsh, and Teets, was that theseemployees had sought to induce the employees of the Company to switch theirmembership from the Carpenters to the Mine Workers. If the Company were todiscriminate against Vincent,Welsh,and Teets in regard to their reinstate-ment, on that ground, it would necessarily be doing so for the purpose and withthe effect of encouraging the employees to retain their membership in theCarpenters."As we have seen, the Company actually yielded to the demand of the RespondentUnion, and did fail to reinstate Vincent and Welsh on both occasions when theyreported back for work8e I conclude and find that by its aforesaid failure toput Vincent back to work on March 16, 1950, and Welsh back to work on March 13,1950, and by its failure at all times thereafter to reinstate them to its employ, theRespondent Company has discriminated against them in regard to their hire andtenure of employment, to encourage membership in the Respondent Union; hasinterfered with, restrained, and coerced its employees in the exercise of theirstatutory rights ; and has thereby encouraged, assisted, and given support to theRespondent Union, by all of which conduct the Respondent Company hasengagedin unfair labor practices within the meaning of Section 8 (a) (3), (1), and (2)of the Act 848'Theprovisoto Section 8 (a) (3), which permits an employer to deny employment toan employee,under certain conditions,because of his nonmembership in a labor organiza-tion, does not apply to the situation here under consideration.As is undisputed, Vincent,Welsh,and Teets were members in good standing of the Respondent Union until May 3,1950.It is clear that the basis of the Respondent Union's demand that the Companydeny reinstatement to these employees,during March of 1950,was their activity in supportof the movement to have the employees change their collective bargaining representative.Such activity by employees is plainly within the scope of concerted activities which areprotected by the Act.88Teets, as has been found, actually failed on both occasions when he was recalled towork, to report to the plant ready for work. I have therefore decided not to makefindingsthat the Company refused him reinstatement.In view of the circumstances surroundingthe Company's purported attempts to reinstate Vincent, Welsh, and Teets, which lent tothe proceedings on those two occasions almost the appearance of a game of charades, withall concerned making gestures foredoomed to end in the failure of the three employees toregain theirjobs,Imust admit that I have not arrived at the conclusion to deny a remedyto Teets without some doubts.The applications for reinstatement of Vincentand Welshproved to be futile.After some consideration, nevertheless, I have concluded that it wasincumbent upon Teets to put the Company to the test of whetheror not it would havereinstated him, and that his failure to do so precludes me from finding that be was deniedreinstatement.34The Respondent Company contends that it tried to reinstate these employees,and wasprecluded from doing so by the fact that it had to choose between sending them homewithout jobs, and having its plants shut down by the action of the other employees inrefusing to work with Vincent, Welsh, and Teets. I am not insensible to the difficultposition in which the Company was placed by the pressure asserted against it by theRespondent Union.Nevertheless, it is settled law that economic pressure does notjustify an employer in committing unfair labor practices.Moreover, "an employer whoacquiesces in the exclusion of employees from its plant by an antiunion or rival-uniongroup will be held to have discriminatorily discharged them.The Act imposes upon anemployer the affirmative duty to insure that its right to discharge is not surrendered toany union or antiunion group."DetroitGasket and Manufacturing Company,78 NLRB670, 671 (and see casescited therein). 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 19, 1950,as is undisputed,the Company dischargedKnapp,Valley,and Curtis, pursuant to the demands of the Respondent Union that they bedischarged because they were no longer members in good standingof the Re-spondent Union as a result of their failure to pay the fines assessed upon themby the said Union. Section 8 (a) (3) (B) of the Act explicitly prohibits anemployer from discriminating against an employee on the ground of his non-membership in a union, even when there is in effect a valid contract requiringmembership in the union as a condition of employment, if the employer "hasreasonablegrounds for believing that membership was denied or terminated forreasons other than the failure of the employee to tender the periodic dues andthe initiation fees uniformly required as a condition of acquiringor retainingmembership."Here the grounds communicated to the Company by the Respond-ent Union for demanding the discharge of Valley, Curtis, and Knapp was theirloss of membership as a result of their failure to pay fines levied upon thembecause of their activities on behalf of the disaffiliation movement.Thus, theCompany admittedly knew that the Respondent Union had declared these em-ployees to be no longer members in good standing, and was demanding their dis-charge, for some reason other than the failure of the said employees to tendertheir dues and initiationfeesto the Respondent Union's It follows that the dis-charge of Knapp, Valley, and Curtis by the Respondent Company, on May 19,1950, constituted discrimination against them by the Company, in regard to theirhire and tenure of employment, to encourage membership in the RespondentUnion, that this discrimination interfered with, restrained, and coerced theemployees of the Company in the exercise of their rights under the Act, and thatthe Company, by such conduct, assisted, encouraged, and supported the Respond-ent Union.By the aforesaid conduct, the Respondent Company engaged ' inunfair labor practices within the meaning of Section 8 (a) (3), (1),and (2) ofthe Act.The conduct of the Respondent Union with respect to the Company's refusalto reinstate Vincent and Welsh, and the Company's discharge of Curtis, Valley,and Knapp has been described, and certain findings of factand conclusions oflaw have been hereinabove made in connection therewith.On the basis ofthe entire record, I further conclude and find that by demanding that the Com-pany refuse to reinstate Vincent, Teets, and Welsh, and that it discharge Curtis,Valley, and Knapp, and by bringing economic pressure to bear on the Companyand the employees in support of these demands, the Respondent Union restrainedand coerced the employees in the exercise of the rights guaranteed by Section 7of the Act, and caused and attempted to cause the Company to discriminateagainst Vincent, Welsh, Teets, Curtis, Valley, and Knapp in violation of Section8 (a) (3) of the Act, thereby engaging in unfair labor practices within themeaningof Section 8 (b) (1) (A) and (2) of the Act.The statements made by a representative of the Carpenters at the coffee shopmeeting of employees held the day before the election that if the employees votedto repudiate the Carpenters they would lose their jobs, because the Carpenterswould make it impossible for the Company to sell its products, also clearly wereintended to, and did, restrain and coerce the employees in the exercise of theirrights under Section 7 of the Act. I conclude and find that the RespondentUnion thereby engaged in unfair labor practices within the meaning of Section8 (b) (1) (A) of the Act.The complaint also alleges that the Respondent Union, by "instructing andencouraging certain employees to leave their places of work during working31 See :Pen and Pencil Workers Union, Local19593,AFL,91 NLRB 883. WOOD PARTS, INC.481hours for the successful purpose of forcibly ejecting from the vicinity of [theCompany's plant] individuals passing out literature" on behalf of the group fos-tering the decertification petition, restrained and coerced the employees in theexercise of rights under Section 7 of the Act. The incident referred to has beendescribed above.There was no showing that the employees who left the planton this occasion either succeeded in driving the leaflet distributors away fromthe plant, or threatened to use or did use any violence in their attempt to havethe said distributors leave the site. I shall not, therefore, base any unfairlabor practice findings against the Respondent Union on this incident.There remains for consideration the contention advanced by the Respondentsherein that Vincent, the petitioner in the decertification proceeding, was actingas a "front" for the United Mine Workers of America, an organization whichis not in compliance with Section 9 (f), (g), and (h) of the Act. Although notclearly formulated, the argument of the Respondents seems to be that the de-certification proceeding was improperly entertained by the Board for that rea-son, and that for the same reason, no complaint should have been issued in thisproceeding.Insofar as the decertification proceeding is concerned, it is notwithin my province as a Trial Examiner of the Board to go behind the Board'sdeterminations in that proceeding, and to relitigate here the issues therein dis-posed of.The Respondent Company in the decertification proceeding sought toraise the issue of Vincent's alleged "fronting," and was precluded from doingso for reasons stated by the Board in its Decision and Direction of Electiondated June 26, 1950, of which I take official notice. I accord to that decisionof the Board the presumption of regularity to which it is entitled.Insofar as the issues herein are concerned, I find no merit in the Respondents'apparent contention that the complaint in this proceeding was improperly is-sued, and that the complainants herein are not entitled to a remedy. Thereis no doubt, indeed, it is undisputed, that Vincent, as leader of the decertificationmovement, after he became dissatisfied with the Carpenters as the bargainingrepresentative of the employees, sought to persuade the employees to disaffiliatefrom the Carpenters and to become affiliated with the United Mine Workers. Itis also undisputed that from February 1943 to April 1947, preceding his em-ployment by the Respondent Company, Vincent was on the payroll of the UnitedMine Workers as one of its field representatives.After being laid off by theCompany, Vincent was also admittedly put back on the Mine Workers' payrolltemporarily, during periods between March and August of 1950.At the timeof the hearing he was employed in an industrial plant in the Cadillac area.There can be no doubt that the employees of the Respondent Company, or someof them, having become dissatisfied with the Carpenters as their representative,had a perfect legal right to seek to have the Carpenters repudiated as suchrepresentative, and to file a decertification petition with the Board to attainthat end.Furthermore, they were within their rights in seeking to have theemployees affiliate with the United Mine Workers, or any other labor organiza-tion of their choice.The fact that the United Mine Workers is a noncomplyinglabor organization did not confer upon the Respondents the privilege of engagingwith immunity in unfair labor practices as a means of defeating the employeesin the exercise of their right freely to choose their own bargaining representa-tive.The noncomplying status of the Mine Workers results only in deprivingthat organization, as such, of the privilege of availing itself of the Board'sprocesses.Individual employees victimized by unfair labor practices are notprecluded from the benefits of the Board's remedial powers because they pre-ferred the Mine Workers over the Carptenters ae86N. L R B. v. Augusta Chemical Company,187 F. 2d 63 (C. A. 5), enforcing 83 NLRB 53. 482DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCESuch of the activities of the Respondents set forth in section III, above,which have been found to constitute unfair labor practices, occurring in con-nection with the operations of the Respondent Company described in section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged and are engaging in unfairlabor practices, I shall recommend that they cease and desist therefrom and takecertain affirmative action designed to effectuate the purposes and policies of theAct.Having found that the Respondent Company discriminatorily discharged Mil-ford Frey on or about June 17, 1950, Harry L. Curtis, Edwin Knapp, and KennethValley on May 19, 1950, and discriminatorily refused to reinstate to their jobsL.D. Vincent on March 16, 1950, and James M. Welsh on March 13, 1950, Ishall recommend that the Company offer these employees immediate and fullreinstatement to their former or substantially equivalent jobs,` without prejudiceto their seniority and other rights and privileges.It will also be recommended that the Respondent Company make Frey wholefor any loss of pay he may have suffered by reason of the Respondent Company'sdiscrimination against him, by payment to him of a sum of money equal to theamount he would normally have earned as wages from the date of his discharge tothe date of the Respondent Company's offer of reinstatement, less his net earningsduring that period.Both Respondents being responsible for the discrimination suffered by Vincent,Welsh, Valley, Curtis, and Knapp, it will be recommended that the RespondentCompany and the Respondent Union jointly and severally make them whole forany losses of pay incurred by reason of the discrimination, the computation ofback pay to be made in the same manner as above directed in the case of Frey.Exact computations in all cases shall be made in accordance with the Board'susual policies:F.W. Woolworth Co.,90 NLRB 289;Crossett Lumber Company,8 NLRB;Republic Steel Corporation v. N. L. R. B.,311 U. S. 7. In accordancewith such policies, it will be recommended that the Respondent Company makeavailable to the Board, upon request, payroll and other records to facilitate thecomputation of the amounts of back pay, if any, owing the aforesaid employees.It will be recommended also that the Respondent Union, having caused theRespondent Company to discriminate against Vincent, Welsh, Knapp, Curtis, andValley, notify the Company in writing that it has no objection to the nondis-criminatory employment of these individuals, and of Clarence Teets, againstwhom the Respondent Union attempted to cause the Respondent Company todiscriminate.It has been found that the Respondent Company illegally assisted the Re-spondent Union by recognizing it as the exclusive collective bargaining repre-sentative of the Company's Cadillac employees, and by entering into contractswith the Respondent Union, and thereafter enforcing them, at a time when a87 In accordancewiththe Board's consistent interpretation of the term,the expression"former or substantially equivalent position"is intended to mean"former position whereverpossible and if such position is no longer in existence then to a substantially equivalentposition."See:The Chase National Bank of the City of New York,San Juan, PuertoRico, Branch,65 NLRB 827. WOOD PARTS, INC.483question of representation was pending.Obviously,a free selection of the em-ployees' bargaining representative cannot be made where recognition and con-tracts have been accorded to the Respondent Union at a time when the identityof the collective bargaining representative of the employees was in doubt. Ishall accordingly recommend that the Respondent Company cease and desistfrom recognizing the Respondent Union as the exclusive bargaining representa-tive of the Cadillac employees unless and until the Respondent Union be certi-fied as such by the Board.Since any contracts between the Respondents entered into since the filing ofthe decertification petition on February 6, 1950, serve to perpetuate the Re-spondent Company's illegal assistance to the Respondent Union, and preclude theemployees from presently exercising their right to select a bargaining repre-sentative of their own choice, I shall recommend that the Respondent Companyceasegiving effect to any such contract or contracts, or to any extension, re-newal, modification, or supplement thereof, unless or until the Respondent Unionhas been certified by the Board as exclusive bargaining representative of theCompany's Cadillac employees.Nothing herein, however, shall be construed asrequiring the Respondent Company to vary any wage, hour, seniority, or othersubstantive features of its relations with the Cadillac employees themselves,which the Company has established in the performance of such contracts, or toprejudice the assertion by the employees of any rights they may have undersuch agreements.In view of the variety and seriousness of the unfair labor practices found toohave been committed by both of the Respondents herein, the commission by themin the future of other unfair labor practices infringing on the rights of the Re-spondent Company's Cadillac employees is reasonably to be anticipated. Inorder, therefore, to make effective the interdependent guarantees of Section 7 ofthe Act, to prevent a recurrence of unfair labor practices, and thereby to mini-mize industrial strife which burdens and obstructs commerce, and thus effectu-ate the purposes of the Act, I shall recommend that the Respondents cease anddesist from in any manner infringing on the rights guaranteed in Section 7 ofthe Act.I shall also recommend that the complaints be dismissed insofar as they allegethe commission of any unfair labor practices by either of the Respondents, notherein found to have been committed.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.Local 894, United Brotherhood of Carpenters and Joiners of America,A. F. L., is a labor organization within themeaning ofthe Act.2.Wood Parts, Inc., is engaged in commerce within the meaning of the Act.3.By discriminating in regard to the hire and tenure of employment of L. D.Vincent, James M. Welsh, Harry L. Curtis, Edwin Knapp, Kenneth Valley, andMilford Frey, the Respondent Company has engaged in andis engaging in unfairlabor practices within the meaning of Section 8 (a) (3) of the Act.4.By assisting, encouraging, and supporting the Respondent Union, the Re-spondent Company has engaged in and is engagingin unfair labor practiceswithin the meaning of Section 8 (a) (2) of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed them in Section 7 of the Act, the Respondent Companyhas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.242305-53-32 484DECISIONSOF NATIONALLABOR RELATIONS BOARD6.By causing and attempting to cause the Respondent Company to discriminateagainst Vincent,Welsh,Teets, Curtis,Knapp, and Valley in regard to theirhire and tenure of employment,the Respondent Union has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (b) (2)of the Act.7.By restraining and coercing the Cadillac employees of the RespondentCompany in the exercise of the rights guaranteed them by Section 7 of theAct, theRespondent Union has engaged in and is engaging in unfair labor prac-tices within the meaning of Section8 (b) (1) (A) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.9.Neither of the respondents committed any unfair labor practices as allegedin the complaint except those specifically found herein to have been committed.[Recommendations omitted from publication in this volume.]THE LEWISENGINEERINGCOMPANYandINTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT&AGRICULTURAL IMPLEMENTWORK-ERS OFAMERICA(UAW-CIO),PETITIONER.Cases Nos. 1-RC-2 9and 1-CA-1033.November 21, 195211Decision and OrderOn May 15, 1952, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that itceaseand desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examineralso rec-ommended that the Union's objections to the election held in Case No.1-RC-2299 be dismissed.Thereafter, the General Counsel, the Re-spondent, and the Union filed exceptions to the Intermediate Reportand supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclu.sions, and recommendations, with the following modifications andadditions :1.As set forth in detail in the Intermediate Report, during the2-week period immediately preceding a Board-conducted election held1Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston,Styles,and Peterson].The Respondent's request for oral argument is hereby denied,as the record, includingthe exceptions and briefs,adequately presents the issues and the positions of the parties.101 NLRB No. 98.